 

 

EXHIBIT 10.1

 



STOCK PURCHASE AGREEMENT

by and among

HOME TREASURE FINDERS, INC.,

as Parent

HMTF MERGER SUB INC.,
as Buyer

ENERGY HUNTER RESOURCES, INC.,
as the Company

THE STOCKHOLDERS OF THE COMPANY NAMED HEREIN,
as the Sellers

and

GARY C. EVANS
as the Sellers’ Representative

Dated as of August 15, 2019

 



 1 

 

 

 

 

TABLE OF CONTENTS

TABLE OF CONTENTS       Page

 ARTICLE I PURCHASE OF COMPANY STOCK

2 1.1 Purchase of Company Stock 2 1.2 Purchase Price 2 ARTICLE II CLOSING 2 2.1
Closing 2 ARTICLE III REPRESENTATIONS AND WARRANTIES OF SELLER PARTIES 2 3.1
Organization and Qualification 3 3.2 Authorization and Binding Effect; Corporate
Documentation 3 3.3 Title to the Purchased Shares 3 3.4 Capitalization 3 3.5
Subsidiaries 4 3.6                                                        
Non-Contravention 4 3.7 Financial Statements 5 3.8 Absence of Liabilities 5 3.9
Absence of Certain Changes 5 3.10 Title to and Sufficiency of Assets 6 3.11 Real
Property 6 3.12 Intellectual Property 6 3.13 Compliance with Laws 6 3.14 Permits
7 3.15 Litigation 7 3.16 Contracts 7 3.17 Tax Matters 7 3.18 Environmental
Matters 9 3.19 Employee Benefit Plans 9 3.20 Employees and Labor Matters 10 3.21
Insurance 11 3.22 Bank Accounts 11 3.23 No Brokers 11 3.24 No Untrue Statements
11 3.25 No Other Representations 11 ARTICLE IV REPRESENTATIONS AND WARRANTIES OF
BUYER PARTIES 11 4.1 Organization and Qualification 12 4.2 Subsidiaries 12 4.3
Authorization 12 4.4 Non-Contravention 12 4.5 No Brokers 13

 



 2 

 

 

 

 

4.6 Litigation 13 4.7 Investment Intent 13 4.8 SEC Documents; Financial
Statements 13 4.9 Absence of Certain Changes or Events 14 4.10 No Undisclosed
Material Liabilities 14 4.11 Votes Required 14 4.12 Ownership and Operations of
Merger Sub 14 4.13 Inapplicability of Takeover Statutes. 14 4.14 No Other
Representations and Warranties 14   ARTICLE V OTHER AGREEMENTS 15 5.1 Access and
Information 15 5.2 Conduct of Business 15 5.3 Notification of Certain Matters 19
5.4 Further Assurances 20 5.5 Confidentiality 20 5.6 Publicity 21 5.7 No Trading
21 5.8 Litigation Support 22 ARTICLE VI CONDITIONS TO CLOSING 22 6.1 Conditions
to Each Party’s Obligations 22 6.2 Conditions to Obligations of the Seller
Parties 24 6.3 Conditions to Obligations of Buyer Parties 25 6.4 Frustration of
Conditions 26 ARTICLE VII TERMINATION 26 7.1 Termination 26 7.2 Effect of
Termination 27 7.3 Fees and Expenses 28

ARTICLE VIII INDEMNIFICATION

28 8.1 Survival 28 8.2 Indemnification by Company 29 8.3 Indemnification by
Buyer Parties 29 8.4 Indemnification Procedures 29 8.5 Limitations on
Indemnification 31 8.6 General Indemnification Provisions 32 8.7 Timing of
Payment; Right to Set-Off 32 8.8 Exclusive Remedy 32 ARTICLE IX GENERAL
PROVISIONS 32 9.1 Expenses 32

 



 3 

 

 

 

9.2 Notices 33 9.3 Sellers Not Authorized to Act on Behalf of Buyer 34 9.4
Severability 34 9.5 Assignment 34 9.6 No Third-Party Beneficiaries 34 9.7
Amendment; Waiver 34 9.8 Entire Agreement 35 9.9 Specific Performance 35 9.10
Governing Law; Jurisdiction; Waiver of Jury Trial 35 9.11 Interpretation 36 9.12
Mutual Drafting 36 9.13 Counterparts 36 9.14 Sellers’ Representative 37 9.15
Conflicts and Privilege 38 9.16 Dispute Resolution 39       Exhibits:     A

Definitions

  B Form of Series A Convertible Preferred Certificate of Designations  

 

  



 1 

 

 

STOCK PURCHASE AGREEMENT

This STOCK PURCHASE AGREEMENT (this “Agreement”), is entered into as of August
15, 2019, among:

(i)       Home Treasure Finders, Inc., a Colorado corporation (“Parent”),

(ii)       HMTF Merger Sub Inc., a Colorado corporation (“Buyer”, and together
with Parent, the “Buyer Parties”),

(iii)       Energy Hunter Resources, Inc., a Delaware corporation (the
“Company”),

(iv)       certain stockholders of the Company set forth on Schedule 3.4 hereto
(collectively, the “Sellers”, and together with the Company, the “Seller
Parties”), and

(v)       Gary C. Evans, in the capacity of the representative of the Sellers
(“Sellers’ Representative”) in accordance with this Agreement.

Each of Parent, Merger Sub, Company, and Seller may be individually referred to
herein as a “Party” and collectively referred to herein as the “Parties.”

RECITALS

WHEREAS, the Company, Parent and Merger Sub intend to effect a merger of Merger
Sub with and into the Company (the “Merger”) in accordance with this Agreement
and the General Corporation Law of the State of Delaware (the “DGCL”), whereupon
consummation of the Merger, Merger Sub shall cease to exist and the Company
shall become a Subsidiary of Parent;

WHEREAS, Sellers own approximately 91% of the issued and outstanding shares of
common stock of the Company, as of the date hereof;

WHEREAS, prior to the eventual consummation of the Merger, Sellers desire to
sell and convey to Buyer, and Buyer desires to purchase from Sellers, all of the
issued and outstanding shares of common stock of the Company owned by Sellers on
the Closing Date, subject to the terms and conditions set forth herein;

WHEREAS, the Parent Board has approved the issuance of shares of Parent’s Series
A convertible preferred (the “Parent Series A Convertible Preferred”) as
consideration for the Buyer’s purchase of Sellers’ shares of common stock in the
Company on the terms and subject to the conditions set forth in this Agreement;
and

WHEREAS, certain capitalized terms used herein are defined in Exhibit A below.

NOW, THEREFORE, in consideration of the premises and the respective
representations, warranties, covenants and agreements herein contained and for
other good and valuable consideration, the receipt and sufficiency of which are
hereby acknowledged, the parties hereto hereby agree as follows:

 



 1 

 

 

Article I
PURCHASE OF COMPANY STOCK

1.1              Purchase of Company Stock. At the Closing, and on the terms and
subject to all of the conditions of this Agreement, Sellers will severally and
not jointly sell, transfer, assign and convey to Buyer, and Buyer will purchase
and accept from Sellers, one hundred percent (100%) of the common stock of the
Company owned by Sellers (the “Purchased Shares”), free and clear of any and all
Liens, other than Permitted Liens.

1.2              Purchase Price. Upon the terms and subject to the conditions
set forth in this Agreement, the per share consideration to be paid by Buyer for
the Purchased Shares (the “Share Purchase Price”) shall be 1 share of Parent
Series A Convertible Preferred for each Purchased Share. In the aggregate,
6,328,948 shares of Parent Series A Convertible Preferred shall be issued for
the Purchased Shares (the “Purchase Price”). Each share of Parent Series A
Convertible Preferred shall (a) convert into 16 shares of common stock of the
Parent, (b) possess full voting rights, on an as-converted basis, as the common
stock of the Parent, and (c) have no dividend rate. The numbers in this Section
1.2 shall be subject to adjustment for any stock issuance, stock split, stock
dividend, stock combination or other similar transactions, whether by the Parent
or the Company.

Article II
CLOSING

2.1              Closing. Subject to the satisfaction or waiver of the
conditions set forth in ARTICLE VI, the consummation of the transactions
contemplated by this Agreement (the “Closing”) will take place at the offices of
Duane Morris LLP, 1540 Avenue of the Americas, New York, NY 10032, on the third
(3rd) Business Day after all the Closing conditions to this Agreement have been
satisfied or waived (other than conditions that by their nature are to be
satisfied at the Closing, but subject to the satisfaction or waiver of those
conditions at such time) at 4:00 pm (New York City time) or at such other date,
time or place as Buyer, the Company and the Sellers’ Representative may agree.
By mutual agreement of the parties the Closing may take place by conference call
and facsimile (or other electronic transmission of signature pages) with
exchange of original signatures by overnight mail or guaranteed delivery. The
date on which the Closing actually occurs will be referred to as the “Closing
Date”. The Parties agree that to the extent permitted by applicable Law and
GAAP, the Closing will be deemed effective as of 12:01 a.m. (New York City time)
on the Closing Date.

Article III
REPRESENTATIONS AND WARRANTIES OF SELLER PARTIES

Except as set forth in the disclosure schedules delivered by the Seller Parties
to Buyer on the date hereof (the “Company Disclosure Schedules”), the Section
numbers of which are numbered to correspond to the Section numbers of this
Agreement to which they refer (unless and to the extent the relevance to other
representations and warranties is reasonably apparent from the face of the
disclosed exception without independent knowledge on the part of the reader
regarding the disclosed exception), the Company, on behalf of itself and the
Seller Parties, hereby represents and warrants to Buyer, unless otherwise
specified, as of the date of this Agreement and the Closing Date, as follows:

 



 2 

 

 

3.1              Organization and Qualification. The Company is duly organized,
validly existing and, as of the Closing Date, in good standing under the laws of
the State of Delaware and has full power and authority to own the assets owned
by it and conduct its business as and where it is being conducted by it. The
Company is duly licensed or qualified to do business, and is in good standing as
a foreign entity, in all jurisdictions in which its assets or the operation of
its business makes such licensing or qualification necessary, except where the
failure to be so licensed or qualified and in good standing individually or in
the aggregate with any such other failures, would not be expected to be material
to the Company; without limiting the foregoing, the Company is so licensed or
qualified and in good standing in each jurisdiction listed on Schedule 3.1. The
Company has all requisite power and authority to own, lease or use, as the case
may be, its properties and business. Since the Company’s inception, the Company
has not been known by or used any corporate, fictitious or other name in the
conduct of the Company’s business or in connection with the use or operation of
its assets. Schedule 3.1 lists all current directors and officers of the
Company, showing each such Person’s name and position(s).

3.2              Authorization and Binding Effect; Corporate Documentation. Each
Seller Party has full power and authority to enter into this Agreement and the
Ancillary Documents to which it is, or is required to be, a party and to
consummate the transactions contemplated he reby and thereby and to perform its
obligations hereunder and thereunder. The execution and delivery of this
Agreement and the Ancillary Documents and the consummation of the transactions
contemplated hereby and thereby have been duly authorized by all necessary
action on the part of each Seller Party, including requisite board of directors
and stockholder approval of the Company. Each of this Agreement and each
Ancillary Document to which a Seller Party is or is required to be a party has
been duly executed and delivered by each such Seller Party and, assuming the due
execution and delivery by the other parties hereto or thereto, constitutes a
legal, valid and binding obligation of such Seller Party, enforceable against
such Seller Party in accordance with its terms, except as the enforceability
thereof may be limited by the Permit ted Exceptions. The copies of the Governing
Documents of the Company, as amended to date, copies of which have heretofore
been delivered to Buyer, are true, complete and correct copies of the Governing
Documents of the Company, as amended through and in effect on the date hereof.
The minute books and records of the proceedings of the Company, copies of which
have been delivered to Buyer, are true, correct and complete in all material
respects.

3.3              Title to the Purchased Shares. Sellers own good, valid and
marketable title to the Purchased Shares, free and clear of any and all Liens
(other than those imposed by applicable securities Laws), and upon delivery of
the Purchased Shares to Buyer on the Closing Date in accordance with this
Agreement, and upon Buyer’s payment of the Purchase Price payable at the Closing
in accordance with Section 1.3, the entire legal and beneficial interest in the
Purchased Shares and good, valid and marketable title to the Purchased Shares,
free and clear of all Liens (other than those imposed by applicable securities
Laws or those incurred by Buyer), will pass to Buyer.

3.4              Capitalization. Prior to giving effect to the transactions
contemplated by this Agreement, Sellers are the beneficial and record owner of
6,328,948 issued and outstanding



 3 

 

 

 

common stock of the Company, with each Seller owning the shares of common stock
in the Company set forth on Schedule 3.4. The Purchased Shares to be delivered
by Sellers to Buyer constitute 82% of the issued and outstanding shares of
common stock of the Company, as calculated on a fully diluted basis and 90.9% of
the issued and outstanding shares as of the date duly and validly issued, (ii)
are fully paid and nonassessable (to the extent applicable) and (iii) were not
issued in violation of any preemptive rights or rights of first refusal or first
offer. Other than the 750,000 restricted stock grants under the Company’s 2016
Omnibus Incentive Stock Program (the “Incentive Program”) set forth on Schedule
3.4 which will fully vest at the time of Closing, there are no issued or
outstanding options, warrants or other rights to subscribe for or purchase any
shares of common stock of the Company or securities convertible into or
exchangeable for, or that otherwise confer on the holder any right to acquire
any equity securities of the Company, or preemptive rights or rights of first
refusal or first offer with respect to the equity securities of the Company, nor
are there any Contracts, commitments, understandings, arrangements or
restrictions to which a Seller Party is a party or bound relating to any equity
securities of the Company, whether or not outstanding. There are no outstanding
or authorized stock appreciation, phantom stock or similar rights with respect
to the Company, nor are there any voting trusts, proxies, shareholder agreements
or any other agreements or understandings with respect to the voting of the
equity securities of the Company. All of the equity securities of the Company
have been granted, offered, sold and issued in material compliance with all
applicable foreign, state and federal securities Laws.

3.5              Subsidiaries. The Company does not have any Subsidiaries. The
Company does not own or have any rights to acquire, directly or indirectly, any
capital stock or other equity interests of any Person. The Company is not a
participant in any joint venture, partnership or similar arrangement. There are
no outstanding contractual obligations of the Company to provide funds to, or
make any investment (in the form of a loan, capital contribution or otherwise)
in, any other Person.

3.6              Non-Contravention. Except as set forth on Schedule 3.6, neither
the execution, delivery and performance of this Agreement or any Ancillary
Documents by any Seller Party, nor the consummation of the transactions
contemplated hereby or thereby, will (a) violate or conflict with, any provision
of the Governing Documents of the Company, (b) violate or conflict with any
applicable Law or Order to which the Company or any Seller, their respective
assets or the Purchased Shares are bound or subject, (c) with or without giving
notice or the lapse of time or both, breach or conflict with, constitute or
create a default under, or give rise to any right of termination, cancellation
or acceleration of any obligation or result in a loss of a material benefit
under, or give rise to any obligation of the Company or any Seller to make any
payment under, or to the increased, additional, accelerated or guaranteed rights
or entitlements of any Person under, any of the terms, conditions or provisions
of any Contract, agreement, or other commitment to which a Seller or the Company
is a party or by which a Seller or the Company, their respective assets or the
Purchased Shares may be bound, (d) result in the imposition of a Lien (other
than a Permitted Lien) on any Purchased Shares or any assets of the Company or
(e) require any filing with, or Permit, consent or approval of, or the giving of
any notice to, any Governmental Authority or other Person.

 

 4 

 

 

3.7              Financial Statements. (i) Attached to Schedule 3.7 as of the
date hereof, are true and correct copies of the unaudited balance sheet and
income statement for the Company as of and for the fiscal year ended December
31, 2018, and (ii) attached to Schedule 3.7 as of the Closing Date, the
unaudited balance sheet of the Company as of June 30, 2019 and the related
unaudited income statement for the six (6) fiscal month period then ended (such
financial statements described in clauses (i) and (ii), collectively, the
“Financial Statements”). The Financial Statements have been and will be prepared
in accordance with the books and records of the Company, are (and will be) true,
correct and complete in all material respects, and present fairly and accurately
in all material respects the financial condition and results of operations of
the Company as of the respective dates thereof and for the periods specified
therein. The Company maintains accurate books and records reflecting its assets
and liabilities and maintains proper and adequate internal accounting controls
for a company of its current stage of development that provide reasonable
assurance that (i) the Company does not maintain any off-the-book accounts and
that the Company’s assets are used only in accordance with management
directives, (ii) transactions are executed with management’s authorization,
(iii) transactions are recorded as necessary to permit preparation of the
financial statements of the Company and to maintain accountability for its
assets, (iv) access to its assets is permitted only in accordance with
management’s authorization, and (v) accounts, notes and other receivables and
inventory are recorded accurately, and proper and adequate procedures are
implemented to effect the collection of accounts, notes and other receivables on
a current and timely basis. All of the financial books and records of the
Company are complete and accurate in all material respects and have been
maintained in the ordinary course consistent with past practice and in
accordance with applicable Laws.

3.8              Absence of Liabilities. The Company does not have any
Liabilities of a nature required to be disclosed on a balance sheet prepared in
accordance with GAAP except (a) Liabilities that are accrued and reflected on
the balance sheet of the Company as of the date hereof, as of December 31, 2018,
and as of the Closing Date, as of, June 30, 2019 (b) Liabilities that are listed
on Schedule 3.8 (including, but not limited to any and all plugging and
abandonment obligations known to or which remain the obligation of the Company,
either as of the date hereof or at Closing, and which are otherwise not
accounted for on the Financial Statements), (c) immaterial Liabilities that have
arisen in the Ordinary Course of Business (other than liabilities for breach of
any Contract or violation of any Law) since March 31, 2019, and (d) obligations
to be performed after the date hereof under any Contracts which are disclosed on
Schedule 3.16.

3.9              Absence of Certain Changes. Except as set forth on Schedule
3.9, since June 30, 2019, (a) the Company has conducted its business only in the
Ordinary Course of Business, and (b) there has not been any change in or
development with respect to the Company’s business, operations, condition
(financial or otherwise), results of operations, assets or Liabilities, except
for changes and developments which have not had, and are not likely to have to
have a Material Adverse Effect. Without limiting the foregoing, except as set
forth on Schedule 3.9, since June 30, 2019, Company has not: (i) suffered any
loss, damage, destruction or other casualty in excess of $50,000 in the
aggregate, whether or not covered by insurance; (ii) sold, transferred, leased
or otherwise disposed of any material assets (other than in the Ordinary Course
of Business) or permitted or allowed any of its material assets to be subject to
any Lien (other than the Permitted Liens); (iii) instituted, settled or agreed
to settle any Action before any Governmental Authority; (iv) entered into or
terminated any Contract that would be required to be disclosed on Schedule 3.16
other than in the Ordinary Course of Business; (v) instituted any increase in
the compensation payable to any of its employees or under any Benefit Plan other
than in the Ordinary Course of Business, or adopted any new Benefit Plans; (vi)
made any capital expenditure or commitment therefore for additions to its
property, facilities or equipment outside of the Ordinary Course of Business;
(vii) made any change in any method of its accounting or accounting practices or
any change in its depreciation or amortization policies or rates theretofore
adopted or revalued any of its assets; or (viii) agreed or committed, whether in
writing or otherwise, to take any action described in this Section 3.9.

 



 5 

 

 

3.10          Title to and Sufficiency of Assets. The Company has good and
marketable title to all of its tangible assets, free and clear of all Liens
other than (i) Permitted Liens, (ii) the SOHL Deed of Trust, and (iii) the LEP
Deed of Trust. The assets of the Company constitute all of the assets, rights
and properties that are used in the operation of the Company’s business as it is
now conducted or that are used or held by the Company for use in the operation
of the Company’s business, and taken together, are adequate and sufficient for
the operation of the Company’s business as currently conducted. Immediately
following the Closing, all of the tangible assets of the Company will be owned,
leased or available for use by the Company on terms and conditions substantially
identical to those under which, immediately prior to the Closing, the Company
owns, leases, uses or holds available for use such tangible assets.

3.11          Real Property. Schedule 3.11 contains a complete and accurate list
of all premises leased or subleased or otherwise used or occupied by the Company
(the “Leased Premises”), and of all leases, lease guarantees, agreements and
documents related thereto, including all amendments, terminations and
modifications thereof (collectively, the “Leases”), as well as the current
annual rent and term under each Lease. Sellers have provided to Buyer a true and
complete copy of each of the Leases, and in the case of any oral Lease, a
written summary of the material terms of such Lease. The Leases are valid,
binding and enforceable in accordance with their terms (subject to the Permitted
Exceptions) and are in full force and effect. No event has occurred which
(whether with or without notice, lapse of time or both or the happening or
occurrence of any other event) would constitute a default on the part of the
Company under any Lease. To the Knowledge of the Company, no event has occurred
which (whether with or without notice, lapse of time or both or the happening or
occurrence of any other event) would constitute a default by any other party
under any Lease, and the Company has not received written notice or, to the
Knowledge of the Company, any other notice of any such condition. The Company
has not waived any material rights under any Lease which would be in effect at
or after the Closing. The Company is in quiet possession of the Leased Premises.

3.12          Intellectual Property. Except as set forth in Schedule 3.12, the
Company has not (i) received any written charge, complaint, claim, demand, or
notice alleging infringement, dilution, misappropriation or violation of the
Intellectual Property Rights of any Person (including any demand to refrain from
using or to license any Intellectual Property Rights of any Person in connection
with the conduct of the business) or (ii) agreed to, or has a contractual
obligation to, indemnify any Person for or against any interference,
infringement, dilution, misappropriation or violation with respect to any
Intellectual Property Rights.

 



 6 

 

 

3.13          Compliance with Laws. The Company is in compliance with, and has
complied since its inception, in all material respects with all Laws and Orders
applicable to the Company, its assets, employees or business or the Purchased
Shares. The Company has not received any written or, to the Knowledge of the
Company, oral notice of any actual or alleged violation or non-compliance with
applicable Laws.

3.14          Permits. The Company owns or possesses all right, title and
interest in all material Permits required to own its assets and conduct its
business as now being conducted. All material Permits of the Company are listed
on Schedule 3.14 and are valid and in full force and effect, and the Company is
in compliance in all material respects with the terms and conditions of all such
Permits. No loss, revocation, cancellation, suspension, termination or
expiration of any Permit is pending or, to the Knowledge of the Company,
threatened other than expiration or termination in accordance with the terms
thereof. The Company has not received any written or, to the Knowledge of the
Company, oral notice from any Governmental Authority of any actual or alleged
violation or non-compliance regarding any such Permit.

3.15          Litigation. Except as described on Schedule 3.15, there is no (a)
Action of any nature pending or, to the Knowledge of the Company, threatened,
nor, to the Knowledge of the Company, is there any reasonable basis for any
Action to be made, or (b) Order pending now or rendered by a Governmental
Authority since the Company’s inception, in either case of clauses (a) or (b),
by or against the Company, any of its current or former directors, officers or
equity holders (provided, that any litigation involving the directors, officers
or equity holders of the Company must be related to the Company’s business or
assets or the Purchased Shares), the Company’s business or assets or the
Purchased Shares. Since the Company’s inception, the Company’s current or former
officers, senior management or directors have not been charged with, indicted
for, arrested for, or convicted of any felony or any crime involving fraud.

3.16          Contracts. Each of the Contracts listed in Schedule 3.16
(collectively, the “Material Contracts”) is valid and binding on the Company and
in full force and effect and, assuming due execution and delivery by the other
parties thereto, is enforceable in accordance with its terms by the Company. The
Company is not in breach or default under any Material Contract, nor does any
condition exist that, with notice or lapse of time or both, would constitute a
breach or default in any respect thereunder by the Company or that would result
in material liability to the Company. To the Knowledge of the Company, (a) no
other party to any Material Contract is in default thereunder and (b) no
condition exists that with notice or lapse of time or both would constitute a
default in any material respect by any such other party thereunder. The Company
has not received notice of any termination or cancellation of any Material
Contract and to the Company’s Knowledge, no other party to a Material Contract
has plans to terminate or cancel such Material Contract. The Company has not
and, to the Knowledge of the Company, no other party to any Material Contract
has repudiated any material provision of any Material Contract. The Company is
not disputing and, to the Knowledge of the Company, no other party to such
Material Contract is disputing, any material provision of any Material Contract.
None of the parties to any Material Contract is renegotiating any material
amounts paid or payable to or by the Company under such Material Contract or any
other material term or provision thereof.

 



 7 

 

 

3.17          Tax Matters. Except as set forth on Schedule 3.17: (i) the Company
has timely filed all Tax Returns required to have been filed by it; (ii) all
such Tax Returns are accurate and complete in all material respects; (iii) the
Company has paid all Taxes owed by it which were due and payable (whether or not
shown on any Tax Return); (iv) the Company has complied in all material respects
with all applicable Laws relating to Tax; (v) the Company is not currently the
beneficiary of any extension of time within which to file any Tax Return; (vi)
there is no current Action against the Company in writing by a Governmental
Authority in a jurisdiction where the Company does not file Tax Returns that the
Company is or may be subject to taxation by that jurisdiction; (vii) there are
no pending or ongoing audits of the Company’s Tax Returns by a Governmental
Authority of which the Company has received notice thereof; (viii) the Company
has not requested or received any ruling from, or signed any binding agreement
with, any Governmental Authority, with respect to Taxes that would apply to any
Tax periods ending after the Closing Date; (ix) there are no Liens on any of the
assets of the Company that arose in connection with any failure (or alleged
failure) to pay any Tax; (x) no unpaid Tax deficiency has been asserted in
writing against or with respect to the Company by any Governmental Authority
which Tax remains unpaid; (xi) the Company has collected or withheld all Taxes
currently required to be collected or withheld by it, and all such Taxes have
been paid to the appropriate Governmental Authorities or set aside in
appropriate accounts for future payment when due; (xii) the Company has not
granted or is subject to, any waiver of the period of limitations for the
assessment of Tax for any currently open taxable period; (xiii) the Company is
not required to include in income any amount for an adjustment pursuant to
Section 481 of the Code or the Regulations thereunder with respect to a change
in accounting methods made prior to the Closing; (xiv) the Company is not a
party to any Tax allocation or sharing agreement (other than an agreement (such
as a lease) the principal purpose of which is not the sharing or allocation of
Tax); (xv) there is no Contract or Benefit Plan covering any Person that,
individually or collectively, could give rise to the payment of any amount that
would not be deductible by the Company by reason of Section 280G or Section
162(m) of the Code, and no arrangement exists pursuant to which the Company or
Buyer will be required to “gross up” or otherwise compensate any Person because
of the imposition of any Tax on a payment to such Person; (xvi) the Company has
not been a beneficiary of or participated in any “reportable transaction” within
the meaning of Regulations Section 1.6011-4(b)(1) that was, is, or to the
Knowledge of the Company will ever be, required to be disclosed under
Regulations Section 1.6011-4; (xvii) no Tax Return filed by or on behalf of the
Company has contained a disclosure statement under Section 6662 of the Code (or
any similar provision of Law), and no Tax Return has been filed by or on behalf
of the Company with respect to which the preparer of such Tax Return advised
consideration of inclusion of such a disclosure, which disclosure was not made;
(xviii) the Company has not taken any action outside of the Ordinary Course of
Business that would have the effect of deferring a measure of Tax from a period
(or portion thereof) ending on or before the Closing Date to a period (or
portion thereof) beginning after the Closing Date; (xix) the Company does not
have a “permanent establishment” in any foreign country, as defined in any
applicable Tax treaty or convention between the United States of America and
such foreign country, or has otherwise taken steps or conducted business
operations that have materially exposed, or will materially expose, it to the
taxing jurisdiction of a foreign country; (xx) the Company is materially in
compliance with the terms and conditions of any applicable Tax exemptions, Tax
agreements or Tax orders of any Taxing Authority to which it may be subject or
which it may have claimed, and the transactions contemplated by this Agreement
will not have any material and adverse effect on such compliance; (xxi) no
written power of attorney which is currently in force has been granted by or
with respect to the Company with respect to any matter relating to Taxes; and
(xxii) no Seller is a “foreign person” for purposes of Section 1445 of the Code.

 



 8 

 

 

3.18          Environmental Matters. The Company has complied in all respects
with all applicable Environmental Laws, and the Company has not received written
notice or, to the Knowledge of the Company, other notice of any Actions pending
or threatened against the Company or is assets (including the Leased Premises)
relating to applicable Environmental Laws, Environmental Permits or
Environmental Conditions. The Company has not had any environmental audits,
environmental assessments, reports, sampling results, correspondence with
Governmental Authorities or other environmental documents relating to the
Company’s past or current properties, facilities or operation. There are no
Hazardous Materials that are being stored or are otherwise present on, under or
about the Leased Premises, or, to the Knowledge of the Company, any real
property formerly owned, leased or operated by the Company. The Company has not
disposed of, or arranged to dispose of, Hazardous Materials at a disposal
facility in a manner or to a location that has resulted or will result in
liability to the Company under or relating to Environmental Laws. To the
Knowledge of the Company, the Company has not released any Hazardous Materials
on, under or about any real property constituting or connected with the Leased
Premises, that requires investigation or remediation pursuant to Environmental
Law or that otherwise is in violation of any requirement of any Environmental
Law.

3.19          Employee Benefit Plans.

(a)               Set forth on Schedule 3.19(a) is a true and complete list of
each Benefit Plan. With respect to each Benefit Plan: (i) such Benefit Plan has
been in all material respects operated, administered and enforced in accordance
with its terms and in compliance with, and such Benefit Plan complies with, all
applicable Laws, including ERISA and the Code (including Section 409A thereof),
in all material respects; (ii) no breach of fiduciary duty has occurred; (iii)
no Action is pending, or to the Knowledge of the Company, threatened (other than
routine claims for benefits arising in the ordinary course of administration);
(iv) no prohibited transaction, as defined in Section 406 of ERISA or Section
4975 of the Code, has occurred, excluding transactions effected pursuant to a
statutory or administration exemption; and (v) all contributions and premiums
due through the Closing Date have been made as required under ERISA or have been
fully accrued on the Financial Statements. All Benefit Plans can be terminated
at any time as of or after the Closing Date without resulting in any liability
to the Company, Buyer or any of their respective Affiliates for any additional
contributions, penalties, premiums, fees, fines, excise taxes or any other
charges or liabilities (except for ordinary course termination expenses).

(b)               Each Benefit Plan which is intended to be “qualified” within
the meaning of Section 401(a) of the Code (i) has been determined by the IRS to
be so qualified (or is based on a prototype plan which has received a favorable
opinion letter) during the period from its adoption to the date of this
Agreement and (ii) its related trust has been determined to be exempt from
taxation under Section 501(a) of the Code or the Company has requested an
initial favorable IRS determination of qualification and/or exemption within the
period permitted by applicable Law. To the Knowledge of the Company, no fact
exists which could adversely affect the qualified status of such Benefit Plans
or the exempt status of such trusts.

 



 9 

 

 

(c)               No Benefit Plan is a “defined benefit plan” (as defined in
Section 414(j) of the Code), a “multiemployer plan” (as defined in Section 3(37)
of ERISA) or a “multiple employer plan” (as described in Section 413(c) of the
Code) or is otherwise subject to Title IV of ERISA or Section 412 of the Code,
and the Company has not incurred any Liability or otherwise has any outstanding
Liability under Title IV of ERISA and, to the Knowledge of the Company, no
condition presently exists that is expected to cause such Liability to be
incurred. The Company does not currently maintain or contribute to, or has ever
maintained or contributed to or in any way directly or indirectly had any
Liability (whether contingent or otherwise) with respect to any “multiemployer
plan,” within the meaning of Section 3(37) or 4001(a)(3) of ERISA. The Company
is not or has not in the past been a member of a “controlled group” for purposes
of Section 414(b), (c), (m) or (o) of the Code, nor does the Company have any
Liability with respect to any collectively-bargained for plans, whether or not
subject to the provisions of ERISA. The Company does not currently maintain or
has ever maintained, or is required currently or has ever been required to
contribute to or otherwise participate in, a multiple employer welfare
arrangement or voluntary employees’ beneficiary association as defined in
Section 501(c)(9) of the Code.

(d)               With respect to each Benefit Plan which is a “welfare plan”
(as described in Section 3(1) of ERISA): (i) no such plan provides medical or
death benefits with respect to any current or former employee of the Company
beyond their termination of employment (other than coverage mandated by Law,
which is paid solely by such employees); and (ii) there are no reserves, assets,
surplus or prepaid premiums under any such plan. Except to the extent required
by Section 4980B of the Code or similar state Law, the Company does not provide
health or welfare benefits to any former or retired employee or is obligated to
provide such benefits to any active employee following such employee’s
retirement or other termination of employment or service.

(e)               Each Benefit Plan that is subject to Section 409A of the Code
(each, a “Section 409A Plan”) as of the Closing Date is indicated as such on
Schedule 3.20(f). Each Section 409A Plan has been administered in all material
respects in compliance, and is in documentary compliance, with the applicable
provisions of Section 409A of the Code, the regulations thereunder and other
official guidance issued thereunder. The Company has no obligation to any
employee or other service provider with respect to any Section 409A Plan that
may be subject to any Tax under Section 409A of the Code.

3.20          Employees and Labor Matters.

(a)               Schedule 3.20(a) sets forth a complete and accurate list of
all employees of the Company as of the date of this Agreement and the Closing
Date showing for each as of that date (i) the employee’s name, employer, job
title or description, location, salary level (including any bonus, commission,
deferred compensation or other remuneration payable (other than any such
arrangements under which payments are at the discretion of the Company)), (ii)
any bonus, commission or other remuneration other than salary paid during the
Company’s fiscal year ending December 31, 2018 and (iii) any wages, salary,
bonus, commission or other compensation due and owing to each employee for the
fiscal year ending December 31, 2019. Except as set forth on Schedule 3.21(a),
no employee is a party to a written employment agreement or contract with the
Company and each is employed “at will”. The Company has paid in full to all
employees all wages, salaries, commission, bonuses and other compensation due,
including overtime compensation, and there are no severance payments which are
or could become payable by the Company to any employees under the terms of any
written or, to the Knowledge of the Company, oral agreement, or commitment or
any Law, custom, trade or practice.

 



 10 

 

 

(b)               Schedule 3.20(b) contains a list of all independent
contractors (including consultants) currently engaged by the Company, along with
the position, date of retention and rate of remuneration, most recent increase
(or decrease) in remuneration and amount thereof, for each such Person.

(c)               The Company is not a party to any collective bargaining
agreement or other Contract with any group of employees or any labor
organization or other Representative of any of employees of the Company.

3.21          Insurance. The Company has maintained since inception and now
maintains insurance in amounts sufficient for its business, operations and
assets and in such amounts and covering such risks as are usually carried by
companies at the same stage of development, engaged in similar businesses and
owning similar properties in the same general areas in which the Company
operates.

3.22          Bank Accounts. Schedule 3.22 lists the names and locations of all
banks and other financial institutions with which the Company maintains an
account (or at which an account is maintained to which the Company has access as
to which deposits are made on behalf of the Company) (each, a “Bank Account”),
in each case listing the type of Bank Account and the names of all Persons
authorized to draw thereupon or have access thereto and lists the locations of
all safe deposit boxes used by the Company. All cash in such Bank Accounts is
held on demand deposit and is not subject to any restriction or limitation as to
withdrawal.

3.23          No Brokers. No Seller or the Company, nor any of their respective
Representatives on their behalf, has employed any broker, finder or investment
banker or incurred any liability for any brokerage fees, commissions, finders’
fees or similar fees in connection with the transactions contemplated by this
Agreement.

3.24          No Untrue Statements. No statement by the Company contained in
this Agreement, any Schedule to this Agreement, any other document or
certificate delivered pursuant to this Agreement contains any untrue statement
of a material fact, or omits to state a material fact necessary in order to make
the statements therein contained not misleading.

3.25          No Other Representations. Except for the representations and
warranties set forth in this ARTICLE III, as modified by the Company Disclosure
Schedules, the other Ancillary Documents and any certificate delivered pursuant
hereto or thereto, the Seller Parties have not made nor make any representation
or warranty, express or implied, written or oral, with respect to the Company,
Sellers or the transactions contemplated by this Agreement and the other
Ancillary Documents.



Article IV
REPRESENTATIONS AND WARRANTIES OF BUYER parties



 11 

 

 

Except as set forth in (i) Annual Report on Form 10-K for the fiscal year ended
December 31, 2018, Quarterly Report on Form 10-Q for the period ended March 31,
2019, (the “Covered Parent SEC Disclosure”) or (ii) the disclosure schedules
delivered by the Buyer Parties to the Seller Parties on the date hereof (the
“Buyer Parties Disclosure Schedules”), the Section numbers of which are numbered
to correspond to the Section numbers of this Agreement to which they refer
(unless and to the extent the relevance to other representations and warranties
is reasonably apparent from the face of the disclosed exception without
independent knowledge on the part of the reader regarding the disclosed
exception) each of the Buyer Parties represents and warrants to the Seller
Parties, as of the date of this Agreement and the Closing Date, as follows:

4.1              Organization and Qualification. Each of the Buyer Parties is
duly formed, validly existing and in good standing under the Laws of their
jurisdiction of incorporation and has all of the requisite corporate power,
authority and all necessary government approvals or licenses to own, lease,
operate its properties and to carry on its business as now being conducted. Each
of the Buyer Parties is duly qualified or licensed to do business as a foreign
corporation and is in good standing in each jurisdiction where such
qualification or license is required, except where the failure to be so
qualified or be so licensed would not have or reasonably be expected to have a
Buyer Party Material Adverse Effect.

4.2              Subsidiaries. Except as disclosed in Schedule 4.2, each
Subsidiary of Parent is duly organized, validly existing and, as applicable, in
good standing under the Laws of its jurisdiction of formation, and has all of
the requisite corporate, partnership, limited liability company or other
organizational power and authority and all necessary government approvals and
licenses to own, lease and operate its properties and to carry on its business
as now being conducted, except where the failure to have such approvals or
licenses would not, individually or in the aggregate, constitute a Buyer Party
Material Adverse Effect. Each Subsidiary of Parent is duly qualified or licensed
to do business and is in good standing in each jurisdiction in which the nature
of its business or the ownership, operation or leasing of its properties or the
management of properties for others makes such qualification or licensing
necessary, other than in such jurisdictions where the failure to be so qualified
or licensed or in good standing would not, individually or in the aggregate,
constitute a Buyer Party Material Adverse Effect. All outstanding equity
interests in each Subsidiary of Parent have been duly authorized and are validly
issued, fully paid and nonassessable, and are not subject to any preemptive
rights, purchase options, call options, rights of first refusal, subscriptions
or any similar rights and are owned by Parent and are so owned free and clear of
all Liens, except as would not, individually or in the aggregate, constitute a
Buyer Party Material Adverse Effect.

4.3              Authorization. Each of Parent and Buyer has full corporate
power and authority to enter into this Agreement and the Ancillary Documents to
which it is a party and to consummate the transactions contemplated hereby and
thereby. The execution and delivery of this Agreement and the Ancillary
Documents to which Buyer is a party and the consummation of the transactions
contemplated hereby and thereby have been duly authorized by all necessary
corporate action on the part of Buyer. This Agreement has been duly executed and
delivered by Buyer. This Agreement and each Ancillary Document to which a Buyer
Party is a party constitutes a legal, valid and binding obligation of each,
enforceable against such Buyer Party in accordance with its terms, except as the
enforceability thereof may be limited by the Permitted Exceptions.

 



 12 

 

 

4.4              Non-Contravention. Neither the execution and delivery of this
Agreement or any Ancillary Document by a Buyer Party, nor the consummation of
the transactions contemplated hereby or thereby, will violate or conflict with
or (with or without notice or the passage of time or both) constitute a breach
or default under (a) any provision of the Governing Documents of either Parent
or Buyer, (b) any Law or Order to which the Buyer Parties or any of their
business or assets are bound or subject or (c) any Contract or Permit to which
any of the Buyer Parties is a party or by which the Buyer Parties or any of
their properties may be bound or affected, other than, in the cases of clauses
(a) through (c), such violations and conflicts which would not reasonably be
expected to have a Buyer Party Material Adverse Effect.

4.5              No Brokers. Neither the Buyer Parties, nor any Representative
of Buyer Parties on their behalf, has employed any broker, finder or investment
banker or incurred any liability for any brokerage fees, commissions, finders’
fees or similar fees in connection with the transactions contemplated by this
Agreement.

4.6              Litigation. There is no Action pending or, to the Knowledge of
the Buyer Parties, threatened, nor any Order of any Governmental Authority is
outstanding, against or involving Parent, Buyer, or any of their respective
officers, directors, stockholders, properties, assets or businesses, whether at
law or in equity, before or by any Governmental Authority, which would
reasonably be expected to have a Buyer Party Material Adverse Effect.

4.7              Investment Intent. Buyer is acquiring the Purchased Shares for
its own account and not with a view to its distribution within the meaning of
Section 2(11) of the Securities Act, and the rules and regulations issued
pursuant thereto. Buyer is an “accredited investor” within the meaning of Rule
501 under the Securities Act. Buyer understands that the Purchased Shares have
not been registered under the Securities Act and cannot be sold unless
subsequently registered under the Securities Act or an exemption from such
registration is available.

4.8              SEC Documents; Financial Statements. Parent has made available
to the Seller Parties (by public filing with the SEC or otherwise) a true and
complete copy of each report, schedule, registration statement, other statement
(including proxy statements) and information filed by Parent with the SEC since
January 1, 2016 (the “Parent SEC Documents”), which are all the documents (other
than preliminary material) that Parent was required to file with the SEC since
such date pursuant to the federal securities Laws and the SEC rules and
regulations thereunder. As of their respective dates, the Parent SEC Documents
complied in all material respects with the requirements of the Securities Act,
the Sarbanes-Oxley Act of 2002 and the Exchange Act, as applicable, and the
rules and regulations of the SEC thereunder applicable to such Parent SEC
Documents, in each case, as in effect at such time, and none of the Parent SEC
Documents contained any untrue statement of a material fact or omitted to state
a material fact required to be stated therein or necessary to make the
statements therein, in light of the circumstances under which they were made,
not misleading, except to the extent such statements have been modified or
superseded by later Parent SEC



 13 

 

 

Documents filed and publicly available prior to the date of this Agreement. No
Subsidiary of Parent is required (by contract or applicable Law) to make
periodic filings with the SEC. The consolidated financial statements of Parent
(including the notes thereto) included or incorporated by reference in the
Parent SEC Documents (including the audited consolidated balance sheet of Parent
as at December 31, 2018 (the “Parent Balance Sheet”) and the unaudited
consolidated statements of income for the three months ended March 31, 2019)
complied as to form in all material respects with the applicable accounting
requirements and the published rules and regulations of the SEC with respect
thereto, were prepared in accordance with GAAP applied on a consistent basis
during the periods involved (except as may be indicated in the notes thereto,
or, in the case of the unaudited statements, as permitted by Rule 10-01 of
Regulation S-X of the SEC) and fairly present, in accordance with applicable
requirements of GAAP and the applicable rules and regulations of the SEC
(subject, in the case of the unaudited statements, to normal, recurring
adjustments, none of which are material), in each case, as in effect at such
time, the assets, Liabilities and the consolidated financial position of Parent
and its Subsidiaries, taken as a whole, as of their respective dates and the
consolidated results of operations and cash flows of Parent and its Subsidiaries
taken as a whole, for the periods presented therein. Since the enactment of the
Sarbanes-Oxley Act of 2002, Parent has been and is in compliance in all material
respects with the applicable provisions thereof and the rules and regulations
promulgated thereunder.



4.9              Absence of Certain Changes or Events. Except as disclosed in
Schedule 4.9 and any Parent SEC Document filed after the Covered Parent SEC
Disclosure, since the date of the Parent Balance Sheet, each of Parent and the
Parent Subsidiaries have conducted their business only in the ordinary course
and there has not been: (i) a Buyer Party Material Adverse Effect; (ii) any
declaration, setting aside for payment or payment of any dividend or other
distribution; (iii) any amendment of any material term of any outstanding
security of Parent; (iv) any repurchase, redemption or other acquisition by
Parent or any Parent Subsidiary of any outstanding shares, stock or other
securities of, or other ownership interests in, Parent or any Parent Subsidiary;
or (v) any change in any method or practice of financial accounting by Parent or
any consolidated Parent Subsidiary other than any change after the date of this
Agreement permitted by ARTICLE V.

4.10          No Undisclosed Material Liabilities. Except as disclosed in the
Parent SEC Documents filed prior to the date hereof, there are no Liabilities of
Parent or any of the Parent Subsidiaries, whether accrued, contingent, absolute
or determined other than: (i) Liabilities reflected on the financial statements
(including the notes thereto), or (ii) Liabilities incurred in the ordinary
course of business consistent with past practice since the date of the Balance
Sheet as would not, individually or in the aggregate, constitute a Buyer Party
Material Adverse Effect.

4.11          Votes Required. The affirmative vote of a majority of all the
votes entitled to be cast by the holders of Parent Common Stock (the “Parent
Stockholder Approval”) are the only votes or consents required of the holders of
any class or series of the Parent Common Stock or other securities of or equity
interests in Parent required to approve Buyer’s purchase of the Purchased Shares
and the issuance of securities as contemplated by this Agreement.

4.12          Ownership and Operations of Merger Sub. Parent is the record owner
of all of the outstanding capital stock of Buyer. Buyer was formed solely for
the purpose of engaging in the transactions contemplated hereunder, has engaged
in no other business activities and has conducted its operations only as
contemplated hereby.

 



 14 

 

 

4.13          Inapplicability of Takeover Statutes. Parent has taken all
appropriate and necessary actions to exempt Buyer’s purchase of the Purchased
Shares using the capital stock of Parent as consideration, this Agreement, and
the other transactions contemplated thereby from the restrictions of any
applicable provision of a Takeover Statute. No other “control share
acquisition”, “fair price”, “moratorium” or other antitakeover Laws apply to
Buyer’s purchase of the Purchased Shares, this Agreement or the other
transactions contemplated hereby.

4.14          No Other Representations and Warranties. Except for the
representations and warranties set forth in this ARTICLE IV, as modified by the
Buyer Parties Disclosure Schedules, the other Ancillary Documents and any
certificate delivered pursuant hereto or thereto, neither Parent, Buyer, nor any
of their respective Representatives has made nor make any representation or
warranty, express or implied, written or oral, with respect to the transactions
contemplated by this Agreement and the other Ancillary Documents, and each of
Buyer and Parent hereby disclaims any other representations and warranties,
whether made orally or in writing, by or on behalf of Buyer or Parent by any
Person. The Buyer Parties acknowledge and agree that each has conducted to its
satisfaction its own independent investigation of the condition, operations and
Liabilities of the Company and, in making its determination to proceed with the
transactions contemplated by this Agreement and the other Ancillary Documents,
the Buyer Parties have relied solely on the results of their own independent
investigation and the express representations and warranties set forth in
ARTICLE III, as modified by the Company Disclosure Schedules, the Ancillary
Documents and any certificate delivered pursuant hereto or thereto.

Article V
OTHER AGREEMENTS

5.1              Access and Information. During the Interim Period, Sellers and
the Company shall give, and shall direct their Representatives to give, Buyer
and its Representatives, at reasonable times during normal business hours and
upon reasonable intervals and notice, access to all offices and other facilities
and to all employees, properties, Contracts, agreements, commitments, books and
records, financial and operating data and other information, of or pertaining to
the Company, as Buyer or its Representatives may reasonably request regarding
the Company and its respective businesses, assets, Liabilities, financial
condition, prospects, operations, management, employees and other aspects
(including unaudited quarterly financial statements, including a quarterly
balance sheet and income statement, a copy of each material report, schedule and
other document filed with or received by a Governmental Authority pursuant to
the requirements of applicable securities Laws, and independent public
accountants’ work papers (subject to the consent or any other conditions
required by such accountants, if any)) and instruct each of the Company’s
Representatives to reasonably cooperate with Buyer and its Representatives in
their investigation; provided, however, that Buyer and its Representatives shall
conduct any such activities in such a manner as not to unreasonably interfere
with the business or operations of the Company. Buyer shall, and shall cause its
Representatives to, abide by the terms of any reasonable confidentiality
agreement with respect to such access and any information furnished to it or its
Representatives.





 15 

 

 

5.2              Conduct of Business 

(a)               During the period from the date of this Agreement and
continuing until the earlier of the termination of this Agreement in accordance
with Section 7.1 or the Closing (the “Interim Period”), each of (x) the Company
on the one hand, and (y) Parent on the other, shall, and shall cause each of
their respective Subsidiaries to except as expressly contemplated by this
Agreement, as required by applicable Laws, as set forth on Schedule 6.2, or to
the extent consented to by the Parties in writing: (i) conduct its respective
business, in all material respects, in the Ordinary Course of Business, (ii) not
take any action except in the Ordinary Course of Business and in compliance in
all material respects with all applicable Laws, (iii) comply with all Laws
applicable to their respective businesses, assets, directors, officers,
employees, independent contractors, consultants, equity holders, agents,
Representatives and Covered Persons, and (iv) take all commercially reasonable
measures necessary or appropriate to preserve intact, in all material respects,
their respective business organizations, business, operations, material assets,
material rights, franchises, goodwill and relations with its customers, vendors,
regulators, employees and other persons with which it has significant business
or other relationships, to keep available the services of their respective
managers, directors, officers, employees and consultants, and to preserve the
possession, control and condition of their respective material assets, all as
consistent with past practice.

(b)               Without limiting the generality of Section 5.2(a) and except
as contemplated by the terms of this Agreement, as required by applicable Laws
or as set forth on Schedule 5.2, during the Interim Period, the Parties shall
not:

(i)                    amend, waive or otherwise change, in any respect, its
Governing Documents;

(ii)                 authorize for issuance, issue, grant, sell, pledge, dispose
of, subject to any Lien, or propose to issue, grant, sell, pledge or dispose of
or subject to any Lien, any of its equity securities, voting interests or any
options, warrants, commitments, subscriptions or rights of any kind to acquire
or sell any of its equity securities, voting interests or other securities,
including any securities convertible into or exchangeable for any of its shares
or other equity securities or securities of any class and any other equity-based
awards, or engage in any hedging transaction with a third Person with respect to
such securities, or enter into any agreement, understanding or arrangement with
respect to the sale or voting of its capital stock or other securities;

(iii)               adjust, split, combine, recapitalize or reclassify any of
its shares, securities, voting interests, or other equity interests or issue any
other securities in respect thereof or pay or set aside any dividend or other
distribution (whether in cash, equity or property or any combination thereof) in
respect of its equity interests, or directly or indirectly redeem, purchase or
otherwise acquire or offer to acquire any of its securities;



 16 

 

 

 

(iv)                declare, set aside or pay any dividend or distribution
payable in cash, securities or property in respect of capital stock;

(v)                  incur, create, assume, prepay or otherwise become liable
for any Indebtedness (directly, contingently or otherwise) in excess of $10,000
(individually or in the aggregate);

(vi)                make a loan or advance to or investment in any Person
(including, without limitation, any Affiliate, or any of their respective
employees, shareholders, officers, directors, and/or any third party), or
guarantee or endorse any Indebtedness, Liability or obligation of any Person, in
any amount;

(vii)             (A) increase the wages, salaries, benefits or compensation of
its employees, consultants or independent contractors other than in the Ordinary
Course of Business, consistent with past practice, and in any event not in the
aggregate by more than five percent (5%), (B) make or commit to make any bonus
payment (whether in cash, property or securities) to any employee, independent
contractor or consultant outside of the ordinary course of business, (C)
increase other benefits of employees generally, or enter into, establish,
materially amend or terminate any Benefit Plan with, for or in respect of any
current consultant, officer, manager director or employee, in each case other
than as required by applicable Law, pursuant to the terms of any Benefit Plans
or in the ordinary course of business consistent with past practice or (D) grant
any new awards or benefits to any director, officer, employee, independent
contractor or consultant;

(viii)           (A) hire or engage the services of any officer, employee,
independent contractor or consultant, except any such person already engaged or
any new officer, employee, independent contractor or consultant reasonably
necessary to continue to operate the businesses of each of the Company and
Parent in the Ordinary Course of Business, (B) enter into any employment,
severance or other Contract with any officer, employee, independent contractor
or consultant; (C) grant or provide any severance or termination payments or
benefits to any director, officer, employee, independent contractor or
consultant, or (D) discretionarily accelerate the vesting or payment of any
equity or equity-based award held by any director, officer, employee,
independent contractor or consultant;

(ix)                make any material changes in work force;

(x)                  make or rescind any material election relating to Taxes,
settle any claim, action, suit, litigation, proceeding, arbitration,
investigation, audit or controversy relating to Taxes, file any amended Tax
Return or claim for refund, or make any material change in its accounting or Tax
policies or procedures, in each case except as required by applicable Law;

(xi)                transfer or exclusively license to any Person any
Intellectual Property owned by or exclusively licensed to any Party, or
materially amend or modify, permit to lapse or fail to preserve any Registered
IP, Licensed IP or other Intellectual Property that is material to the business
of a Party, or disclose to any Person who has not entered into a confidentiality
agreement any Trade Secrets;



 17 

 

 

 

(xii)             (A) enter into, amend in any material respect or terminate any
Contract which is material to a Parent or the Company, other than in the
Ordinary Course of Business; or (B) waive or assign any material right under,
any material Contract or enter into any Contract that would be a material
Contract outside of the Ordinary Course of Business;

(xiii)           cancel, release or assign any Indebtedness to any Person, or
any claims held by any such Person, except pursuant to contracts or agreements
in force at the date of this Agreement;

(xiv)            introduce any material new products or services, any material
marketing campaigns or any material new sales compensation or incentive programs
or arrangements, other than in the Ordinary Course of Business;

(xv)              fail to maintain its books, accounts and records in all
material respects in the ordinary course of business consistent with past
practice;

(xvi)            establish any Subsidiary or alter its business as currently
operated, establish any new line of business or enter into any business other
than the business as currently operated;

(xvii)         fail to use commercially reasonable efforts to keep in force
insurance policies or replacement or revised policies providing insurance
coverage with respect to its assets, operations and activities in such amount
and scope of coverage as are currently in effect;

(xviii)       revalue any of its material assets or make any change in
accounting methods, principles or practices, except to the extent required to
comply with GAAP (for the avoidance of doubt, this shall not include any
“discontinued operations” or assets “held for sale” of or by the Company);

(xix)            waive, release, assign, settle or compromise any claim, action
or proceeding (including any suit, action, claim, proceeding or investigation
relating to this Agreement or the transactions contemplated hereby), other than
waivers, releases, assignments, settlements or compromises that involve only the
payment of monetary damages (and not the imposition of equitable relief on, or
the admission of wrongdoing by, any of the respective Parties or any of their
respective Affiliates) not in excess of $50,000 (individually or in the
aggregate), or otherwise pay, discharge or satisfy any Actions, Liabilities or
obligations, unless such amount has been reserved in such Party’s financial
statements;

(xx)              close or materially reduce its activities, or effect any
material change, at any of its facilities;



 18 

 

 

(xxi)            (A) acquire or enter into any agreement to acquire, including
by merger, consolidation, acquisition of stock or assets, or any other form of
business combination, any corporation, partnership, limited liability company,
other business organization or any division thereof, or any material amount of
assets outside the Ordinary Course of Business consistent with past practice or
(B) adopt or implement any equityholder rights plans;

(xxii)         make capital expenditures in excess of $10,000 individually for
any project (or set of related projects), or $25,000 in the aggregate;

(xxiii)       (A) adopt a plan of complete or partial liquidation, dissolution,
merger, consolidation, restructuring, recapitalization or other reorganization
or (B) liquidate, dissolve, merge or consolidate with or into any other Person,
restructure, recapitalize or otherwise reorganize or make other changes in the
capital structure of either Parent or the Company;

(xxiv)        voluntarily incur any Liability or obligation (whether absolute,
accrued, contingent or otherwise) in excess of $10,000 individually or $25,000
in the aggregate other than pursuant to the terms of a material Contract or
Benefit Plan;

(xxv)          sell, lease, license, transfer, exchange or swap, mortgage
pledge, encumber (including securitizations), or otherwise dispose of any of its
properties, assets or rights or any portion thereof (for the avoidance of doubt,
this limitation shall not apply to any “discontinued operations” or assets “held
for sale” of or by the Company provided that the proceeds of such disposal or
sale remain in the Company);

(xxvi)        except as otherwise set forth herein, enter into any agreement,
understanding or arrangement with respect to the voting of equity securities of
a Party;

(xxvii)     take any action that would reasonably be expected to significantly
delay or impair the obtaining of any Consents or approvals of any Governmental
Authority to be obtained in connection with this Agreement;

(xxviii)   enter into, amend, waive or terminate (other than terminations in
accordance with their terms) any transaction with any Related Person (other than
compensation and benefits and advancement of expenses, in each case, provided in
the Ordinary Course of Business consistent with past practice) except as
otherwise set forth herein;

(xxix)        take any action which would reasonably prevent or conflict with
the consummation of the transactions contemplated by this Agreement; or

(xxx)          authorize, agree or otherwise commit to do or take any of the
foregoing actions.

(c)               During the Interim Period, notwithstanding any of the
foregoing to the contrary, the Parties agree to work together, at the sole
expense of the Company and subject to the sole direction of the Company and
Seller Parties, to take all necessary action to ensure that as soon as
reasonably practicable, but no later than the Closing Date, each of the
following actions occur:

(i)                    Take such corporate action as necessary to initiate a
corporate name of Parent change to a name mutually agreed upon prior to the date
hereof between Parent and the Seller Parties;

(ii)                 Commence the process with the Financial Industry Regulatory
Authority and OTC Markets LLC to change the ticker symbol of Parent in
conformity with such agreed upon name change;



 19 

 

 

 

(iii)               Initiate the process to amend Parent certificate of
incorporation, to the extent reasonably requested by the Seller Parties, and to
re-domicile its state of incorporation to a state determined by the Seller
Parties in their sole discretion;

(iv)                Take such other actions as reasonably necessary, in
consultation with OTC Markets LLC, for Parent to commence being quoted on the
OTC QB quotation system; and

(v)                  To raise such additional capital on behalf of the Parent
for additional working capital and capital expenditures, as the Parties may
reasonably determine. For the avoidance of doubt, any capital raised by the
Parent during the Interim Period shall not impact the number of shares of Parent
Series A Convertible Preferred issued and the conversion ratio set forth set
forth in Section 1.2.

5.3              Notification of Certain Matters. During the Interim Period,
each of the Parties shall give prompt notice to the other Parties if such Party
or its Affiliates: (a) fails to comply with or satisfy any covenant, condition
or agreement to be complied with or satisfied by it or its Affiliates hereunder
in any material respect; (b) receives any notice or other communication in
writing from any third party (including any Governmental Authority) alleging (i)
that the Consent of such third party is or may be required in connection with
the transactions contemplated by this Agreement or (ii) any non-compliance with
any Law by such party or its Affiliates; (c) receives any notice or other
communication from any Governmental Authority in connection with the
transactions contemplated by this Agreement; (d) discovers any fact or
circumstance that, or becomes aware of the occurrence or non-occurrence of any
event the occurrence or non-occurrence of which, would reasonably be expected to
cause or result in any of the conditions to set forth in ARTICLE VI not being
satisfied or the satisfaction of those conditions being materially delayed; or
(e) becomes aware of the commencement or threat, in writing, of any Action
against such party or any of its Affiliates, or any of their respective
properties or assets, or, to the Knowledge of such party, any officer, director,
partner, member or manager, in his, her or its capacity as such, of such party
or of its Affiliates with respect to the consummation of the transactions
contemplated by this Agreement. No such notice shall constitute an
acknowledgement or admission by the Party providing the notice regarding whether
or not any of the conditions to the Closing have been satisfied or in
determining whether or not any of the representations, warranties or covenants
contained in this Agreement have been breached; provided, however, that if a
Party has the right to, but does not elect to, terminate this Agreement or begin
procedures to terminate this Agreement (including by providing the written
notice required by Section 7.1(d) or 7.1(e), as applicable) within five (5)
Business Days of its receipt of such notice, then such party shall be deemed to
have irrevocably waived any right to terminate this Agreement with respect to
such matter.

5.4              Further Assurances. In the event that at any time after the
Closing any further action is reasonably necessary to carry out the purposes of
this Agreement, each of the Parties will take such further action (including the
execution and delivery of such further instruments and documents) as the other
Parties reasonably may request, at the sole cost and expense of the requesting
Party (unless otherwise specified herein or unless such requesting Party is
entitled to indemnification therefor under ARTICLE VIII in which case, the costs
and expense will be borne by the Parties as set forth in ARTICLE VIII).



 20 

 

 

 

5.5              Confidentiality. Each of the Seller Parties and Buyer Parties
will, and will cause their respective Representatives to: (a) treat and hold in
strict confidence any Confidential Information, and will not use for any
purpose, nor directly or indirectly disclose, distribute, publish, disseminate
or otherwise make available to any third party any of the Confidential
Information without the other Party’s prior written consent; (b) in the event
that a Party becomes legally compelled to disclose any Confidential Information,
to provide the other Parties with prompt written notice of such requirement so
that such other Party may seek a protective order or other remedy or waive
compliance with this Section 5.5; (c) in the event that such protective order or
other remedy is not obtained, or such other Party waives compliance with this
Section 5.5, to furnish only that portion of such Confidential Information which
is legally required to be provided as advised in writing by outside counsel and
to exercise their commercially reasonable efforts to obtain assurances that
confidential treatment will be accorded such Confidential Information; and (d)
to promptly furnish to such other Party any and all copies (in whatever form or
medium) of all such Confidential Information and to destroy any and all
additional copies of such Confidential Information and any analyses,
compilations, studies or other documents prepared, in whole or in part, on the
basis thereof; provided, however, that Confidential Information shall not
include any information which, at the time of disclosure by a Party or its
Representatives, is generally available publicly and was not disclosed in breach
of this Agreement by a Party or its Representatives. Notwithstanding anything
else herein, each Party shall be permitted to disclose the transactions
contemplated in this Agreement and the Ancillary Documents to (i) any Person for
whom consent, notice, waiver or approval is required in connection with such
transactions, solely for the purpose of satisfying such consent, notice, waiver
or approval requirement, (ii) their Representatives, (iii) their stockholders,
limited partners and other holders of securities, (iv) the courts, the
Independent Expert or an arbitrator pursuant to Sections 1.5, 8.4 and 9.10, (v)
any Tax Governmental Authority in connection with any tax audit, examinations or
other similar tax Action involving any tax return or tax matter, and (vi) any
Governmental Authority to the extent necessary or advisable in compliance with
Law.

5.6              Publicity.

(a)               No Party hereto shall, and each shall cause their respective
Representatives not to, disclose, make or issue, any statement or announcement
concerning this Agreement or the Ancillary Documents or the transactions
contemplated hereby or thereby (including the terms, conditions, status or other
facts with respect thereto) to any third parties (other than its Representatives
who need to know such information in connection with carrying out or
facilitating the transactions contemplated hereby) without the prior written
consent of the other parties (such consent not to be unreasonably withheld,
delayed or conditioned), except (i) in the case of the Company or the Sellers,
as required by applicable Law after conferring with Buyer concerning the timing
and content of such required disclosure, and (ii) in the case of Buyer, as may
be required of Buyer or its Affiliates by applicable Law or securities listing
or trading requirement. 

(b)               Notwithstanding the foregoing in Section 5.6(a), Buyer and its
Affiliates shall have the right to issue a press release announcing the
execution of this Agreement (the “Signing Press Release”); provided that the
contents of such Signing Press Release shall be



 21 

 

 

mutually agreeable to the parties. Promptly after the issuance of the Signing
Press Release, Buyer and its Affiliates shall have the right to file a current
report on Form 8-K (the “Signing Filing”) with the Signing Press Release and a
description of this Agreement as required by Federal Securities Laws, which the
Sellers’ Representative may review and comment upon prior to filing (and Buyer
shall consider such comments in good faith). After the Closing (but in any event
within four (4) Business Days thereafter), Buyer and its Affiliates shall have
the right to issue a press release announcing the consummation of the
transactions contemplated by this Agreement (the “Closing Press Release”);
provided that the contents of such Closing Press Release shall be mutually
agreeable to the Parties. Promptly after the issuance of the Closing Press
Release, Buyer and its Affiliates shall have the right to draft and file a
current report on Form 8-K (the “Closing Filing”) with the Closing Press Release
and a description of the Closing as required by Federal Securities Laws for
which the Sellers’ Representative shall be required to provide substantive input
in the drafting thereof.

5.7              No Trading. The Company and the Sellers acknowledge and agree
that each is aware, and that the Company’s Affiliates are aware (and to the
Knowledge of the Seller Parties each of their respective Representatives is
aware or, upon receipt of any material nonpublic information of Buyer, will be
advised) of the restrictions imposed by U.S. federal securities laws and the
rules and regulations of the SEC and Nasdaq promulgated thereunder or otherwise
(the “Federal Securities Laws”) and other applicable foreign and domestic Laws
on a Person possessing material nonpublic information about a publicly traded
company. The Company and each Seller hereby agree that, while such Party is in
possession of such material nonpublic information, it shall not purchase or sell
any securities of the Buyer), communicate such information to any third party,
take any other action with respect to the Buyer in violation of such Laws, or
cause or encourage any third party to do any of the foregoing.

5.8              Litigation Support. Following the Closing, in the event that
and for so long as any party is actively contesting or defending against any
third party or Governmental Authority Action in connection with any fact,
situation, circumstance, status, condition, activity, practice, plan,
occurrence, event, incident, action, failure to act or transaction that existing
on or prior to the Closing Date involving the Company, each of the other Parties
will (i) reasonably cooperate with the contesting or defending party and its
counsel in the contest or defense, (ii) make available its personnel at
reasonable times during normal business hours and upon reasonable notice and
(iii) provide (A) such testimony and (B) access to its non-privileged books and
records as may be reasonably requested in connection with the contest or
defense, at the sole cost and expense of the contesting or defending party
(unless such contesting or defending party is entitled to indemnification
therefor under ARTICLE VIII in which case, the costs and expense will be borne
by the parties as set forth in ARTICLE VIII).

 

Article VI
CONDITIONS TO CLOSING

 

 22 

 

 

6.1              Conditions to Each Party’s Obligations. The obligations of each
party to consummate the transactions described herein shall be subject to the
satisfaction or written waiver (where permissible) by the Sellers and Buyer of
the following conditions:

(a)               Requisite Regulatory Approvals. All Consents required to be
obtained from or made with any Governmental Authority in order to consummate the
transactions contemplated by this Agreement shall have been obtained or made.

(b)               No Law or Order. No Governmental Authority shall have enacted,
issued, promulgated, enforced or entered any Law (whether temporary, preliminary
or permanent) or Order that is then in effect and which has the effect of making
the transactions or agreements contemplated by this Agreement illegal or which
otherwise prevents or prohibits consummation of the transactions contemplated by
this Agreement.

(c)               Parent Series A Convertible Preferred Certificate of
Designations. The Company and the Parent shall have agreed upon the form of the
Parent Series A Convertible Preferred Certificate of Designations, pursuant to
which, Parent shall issue Parent Series A Convertible Preferred as consideration
for Buyer’s purchase of the Purchased Shares. The Parent Series A Convertible
Preferred Certificate of Designations shall be attached hereto as Exhibit B and
filed with the Colorado Secretary of State prior to the Closing Date.

(d)               Wiegand Purchase Documents. The Company, the Parent, and Corey
Wiegand shall have entered into documentation (the “Wiegand Purchase Documents”)
pursuant to which Corey Wiegand (“Wiegand”) shall purchase the Legacy Business
from the Parent for $160,000.00 (“Legacy Purchase Price”). Wiegand, at his sole
discretion, shall be permitted to pay the Legacy Purchase Price by the payment
of cash, by exchanging shares of common stock of the Parent held by Wiegand as
of the date hereof in an amount equal to the Legacy Purchase Price or a
combination of cash and stock. Such shares and/or cash used by Wiegand to
purchase the Legacy Business shall then be dividended, on a pro rata basis, as a
one-time special stock and/or cash dividend to the stockholders of record of the
Parent (other than Wiegand) as of the close of trading on the OTC Markets on the
trading day immediately prior to the Closing Date. Each Wiegand share used to
pay the Legacy Purchase Price shall be valued using the “volume weighted average
price” or “VWAP” for each trading day occurring during a 30-calendar day period
commencing on the first day following the Signing Announcement (the “Sample
Period”). Each trading day during the Sample Period, the execution price and
volume, as available from OTC Markets, will be utilized to compute the VWAP for
that day, unless the VWAP is otherwise available and published by Bloomberg L.P.
under the heading “Bloomberg VWAP” or any successor page. Notwithstanding this
method of establishing the price per share value, the minimum price per share
value shall not be less than $.065 and the maximum price per share value shall
not exceed $.37, the most recent 52-week low and high price respectively. The
consummation of the sale of the Legacy Business under the Wiegand Purchase
Documents shall occur on the Closing Date immediately prior to Buyer’s purchase
of the Purchased Shares. Should the Closing Date precede the final determination
of the share valuation price as set forth above, an adequate number of Wiegand
shares shall be escrowed to cover the minimum share valuation until such time as
the final determination of the number of shares necessary to pay the Legacy
Purchase Price at which time that number of shares shall be delivered to the
Parent transfer agent for the dividend distribution as set forth herein and the
balance returned to Wiegand. The Parties acknowledge and agree that the Legacy
Business Purchase Price was determined by a standard valuation in the Colorado
real estate industry of the value of management contracts on rental properties
multiplied the number of units under management then adding the value of the
eight real estate agents whose contracts are being acquired as part of the
Legacy Business.



 23 

 

 

 

(e)               Contingent Liability Earnout Payment Documents. The Company
and the Parent shall have entered into documentation (the “Parent Contingent
Earnout Documents”) pursuant to which the Parent shareholders of record on the
day before the Closing shall be entitled to receive one-half of the net proceeds
on an as-received basis from an enforced, final non-appealable judgment from any
litigation arising out of the Commercial Lease Default. For the avoidance of
doubt, such proceeds shall be net of all litigation and enforcement cost and
expenses incurred by the Company, the Parent, and any affiliates or
subsidiaries. The Parent and the Company confirm their intent to pursue this
litigation commencing within a reasonable time subsequent to the Closing.
Additionally, the new management of the combined Parties agree to consult with
Wiegand on a regular basis during the litigation and Wiegand agrees to cooperate
in all reasonable regards in supporting that litigation.

(f)                Retention of auditor. The Parent shall have retained the
services of a PCAOB-registered audit firm selected by the Company, in its sole
discretion. The Company shall have paid, or shall have reimbursed the Parent
for, any retainer required by such audit firm. Such audit firm shall have
confirmed to the Parent and the Company that all financial statements required
to be filed in any Exchange Act report necessary in connection with the
consummation of the transactions contemplated hereunder shall be completed on a
timely basis.

(g)               Note Extension, Refinance, or Repayment. In connection with
that certain Promissory Note, dated as of September 15, 2015, made by J Done LLC
in favor of Thomas S. Yang (as amended, the “Yang Note”), the Parties shall have
entered into an agreement to either extend, refinance, or repay the Yang Note,
which in any case shall release Wiegand for any personal liability.

6.2              Conditions to Obligations of the Seller Parties. In addition to
the conditions specified in Section 6.1, the obligations of the Seller Parties
to consummate the transactions contemplated by this Agreement are subject to the
satisfaction or written waiver (by the Company) of the following conditions:

(a)               Representations and Warranties. All of the representations and
warranties of the Buyer Parties set forth in this Agreement and in any
certificate delivered by Buyer pursuant hereto, shall be true and correct on and
as of the date of this Agreement and on and as of the Closing Date as if made on
the Closing Date, except for (i) those representations and warranties that
address matters only as of a particular date (which representations and
warranties shall have been accurate as of such date), and (ii) any failures to
be true and correct that (without giving effect to any qualifications or
limitations as to materiality or Material Adverse Effect), individually or in
the aggregate, have not had and would not reasonably be expected to have a
Material Adverse Effect on, or with respect to, the Buyer Parties.



(b)               Agreements and Covenants. Buyer Parties shall have performed
in all material respects all of the Buyer Parties’ obligations and complied in
all material respects



 24 

 

 

with all of the Buyer Parties’ agreements and covenants under this Agreement to
be performed or complied with by it on or prior to the Closing Date.

(c)               Closing Deliveries by Buyer Parties. At or prior to the
Closing, Buyer Parties’ will deliver or cause to be delivered to Seller Parties
the following, each in form and substance reasonably acceptable to the Seller
Parties:

(i)                    a certificate, dated the Closing Date, signed by an
executive officer of the Parent in such capacity, certifying as to the
satisfaction of the conditions specified in Sections 6.2(a) and 6.2(b);

(ii)                 a certificate from its secretary or other executive officer
of Parent certifying as to, and attaching, (A) copies of Buyer’s Organizational
Documents as in effect as of the Closing Date, (B) the resolutions of Parent’s
board of directors authorizing the execution, delivery and performance of this
Agreement and each of the Ancillary Documents to which it is a party or by which
it is bound, and the consummation of the transactions contemplated hereby and
thereby, and (C) the incumbency of officers authorized to execute this Agreement
or any Ancillary Document to which a Buyer Party is or is required to be a party
or otherwise bound;

(iii)               Wiegand shall have provided the Seller Parties and the
Parent with a full satisfaction and release upon receipt of a wire from Seller
Parties to Wiegand in the amount of $78,288.96 to Wiegand as satisfaction of
accrued wages, bonuses, and commissions owed by the Parent to Weigand;

(iv)                resignations effective immediately upon Closing of the
directors and officers of Parent in their capacities as directors and/or
officers, as requested by Seller; and

(v)                  a good standing certificate for the Parent certified as of
a date no later than thirty (30) days prior to the Closing Date from the proper
state official in its jurisdiction of organization and each other jurisdiction
set forth on Schedule 3.1..

6.3              Conditions to Obligations of Buyer Parties. In addition to the
conditions specified in Section 6.1, the obligations of the Buyer Parties to
consummate the transactions contemplated by this Agreement are subject to the
satisfaction or written waiver (by Parent) of the following conditions:

(a)               Representations and Warranties. All of the representations and
warranties of the Seller Parties set forth in this Agreement and in any
certificate delivered by the Sellers or the Company shall be true and correct on
and as of the date of this Agreement and on and as of the Closing Date as if
made on the Closing Date, except for (i) those representations and warranties
that address matters only as of a particular date (which representations and
warranties shall have been accurate as of such date), and (ii) any failures to
be true and correct that (without giving effect to any qualifications or
limitations as to materiality or Material Adverse Effect), individually or in
the aggregate, have not had and would not reasonably be expected to have a
Material Adverse Effect on, or with respect to, the Company or any Seller.



 25 

 

 

 

(b)               June 30, 2019 Financial Statements. Parent shall have received
the financial statements described in section 3.7 above and had the opportunity
to discuss same with the Sellers’ Representative and the Company internal
accounting staff and consultants.

(c)               Closing Form 8-K. The Company along with their legal and
accounting representatives shall have prepared the closing form 8-K and provided
the final draft to the Parent for review and approval. The Sellers’
Representative acknowledges that this requirement is founded on the need for the
Parent management to get comfort relative to the new business of the Company
including the formal plan of operation and the source of financing for those
operations on a going forward basis as disclosed to the general public through
the SEC website. The Parent representatives shall have a reasonable period of
time not exceeding five Business Days to review the form of 8-K ask questions
and provide its approval which shall not be unreasonably withheld.

(d)               Agreements and Covenants. The Company and each Seller shall
have performed in all material respects all of their respective obligations and
complied in all material respects with all of their respective agreements and
covenants under this Agreement to be performed or complied with by any of them
on or prior to the Closing Date.

(e)               No Material Adverse Effect. No Material Adverse Effect shall
have occurred with respect to the Company since the date of this Agreement.

(f)                Closing Deliveries by Seller Parties. At or prior to the
Closing, the Seller Parties will deliver or cause to be delivered to the Buyer
Parties the following, each in form and substance reasonably acceptable to the
Buyer Parties:

(i)                    Evidence of a completed wire from Seller Parties to
Wiegand in the amount of $78,288.96 as satisfaction of accrued wages, bonuses,
and commissions owed by the Parent to Weigand;

(ii)                 a certificate, dated the Closing Date, signed by an
executive officer of the Company in such capacity, certifying as to the
satisfaction of the conditions specified in Sections 6.3(a) and 6.3(b) solely by
the Company;

(iii)               a certificate from the Company’s secretary or other
executive officer certifying as to, and attaching, (A) copies of the Company’s
Organizational Documents as in effect as of the Closing Date, (B) the
resolutions of Company’s stockholders and the Company’s board of directors
authorizing the execution, delivery and performance of this Agreement and each
of the Ancillary Documents to which it is a party or by which it is bound, and
the consummation of the transactions contemplated hereby and thereby, and (C)
the incumbency of officers authorized to execute this Agreement or any Ancillary
Document to which the Company is or is required to be a party or otherwise
bound;

(iv)                Stock powers duly executed in blank and in a form reasonably
acceptable to Buyer necessary to transfer the Purchased Shares to Buyer on the
books and records of the Company;



(v)                  the required notices, consents, Permits, waivers
authorizations, orders and other approvals listed in Schedule 6.3(d)(iv), and
all such notices, consents, Permits, waivers, authorizations, orders and other
approvals will be in full force and effect and not be subject to the
satisfaction of any condition that has not been satisfied or waived; and



 26 

 

 

 

(vi)                a good standing certificate for the Company certified as of
a date no later than thirty (30) days prior to the Closing Date from the proper
state official in its jurisdiction of organization and each other jurisdiction
set forth on Schedule 3.1.

6.4              Frustration of Conditions. Notwithstanding anything contained
herein to the contrary, no Party may rely on the failure of any condition set
forth in this ARTICLE VI to be satisfied if such failure was caused by the
failure of such Party or its Affiliates (or with respect to any Seller or any
Company) failure to comply with or perform any of its covenants or obligations
set forth in this Agreement.

Article VII
TERMINATION

7.1              Termination. This Agreement may be terminated and the
transactions contemplated hereby may be abandoned at any time prior to the
Closing as follows:

(a)               by mutual written consent of Buyer and the Sellers’
Representative;

(b)               by written notice by Buyer or the Sellers’ Representative if
any of the conditions to the Closing set forth in ARTICLE VI have not been
satisfied or waived by October 1, 2019 (the “Outside Date”); provided, however,
the right to terminate this Agreement under this Section 7.1(b) shall not be
available to a party if the breach or violation by such party or its Affiliates
of any representation, warranty, covenant or obligation under this Agreement was
the cause of, or resulted in, the failure of the Closing to occur on or before
the Outside Date;

(c)               by written notice by either Buyer or the Sellers’
Representative if a Governmental Authority of competent jurisdiction shall have
issued an Order or taken any other action permanently restraining, enjoining or
otherwise prohibiting the transactions contemplated by this Agreement, and such
Order or other action has become final and non-appealable; provided, however,
that the right to terminate this Agreement pursuant to this Section 7.1(c) shall
not be available to a party if the failure by such party or its Affiliates to
comply with any provision of this Agreement has been a substantial cause of, or
substantially resulted in, such action by such Governmental Authority;

(d)               by written notice by Sellers’ Representative, if (i) there has
been a material breach by any of Buyer Parties of any of their respective
representations, warranties, covenants or agreements contained in this
Agreement, or if any representation or warranty of any of Buyer Parties shall
have become materially untrue or materially inaccurate, in any case, which would
result in a failure of a condition set forth in Section 6.2(a), (b), (c) , or
Section 6.2(d) to be satisfied (treating the Closing Date for such purposes as
the date of this Agreement or, if later, the date of such breach), and (ii) the
breach or inaccuracy is incapable of being cured or is not cured within the
earlier of (A) twenty (20) days after written notice of such breach or
inaccuracy is provided by the Sellers’ Representative or (B) the Outside Date;
provided that the Sellers’ Representative shall not have the right to terminate
this Agreement pursuant to this Section 7.1(d) if at such time any Seller or the
Company is in material breach of this Agreement; or



 27 

 

 

 

(e)               by written notice by Buyer, if (i) there has been a material
breach by any Seller or the Company of any of their respective representations,
warranties, covenants or agreements contained in this Agreement, or if any
representation or warranty of such parties shall have become untrue or
inaccurate, in any case, which would result in a failure of a condition set
forth in Section 6.3(a), Section 6.3(b) or Section 6.3(d) to be satisfied
(treating the Closing Date for such purposes as the date of this Agreement or,
if later, the date of such breach), and (ii) the breach or inaccuracy is
incapable of being cured or is not cured within the earlier of (A) twenty (20)
days after written notice of such breach or inaccuracy is provided by Buyer or
(B) the Outside Date; provided that Buyer shall not have the right to terminate
this Agreement pursuant to this Section 7.1(e) if at such time either (x) Buyer
is in material breach of this Agreement or (y) Seller and/or the Company are
working diligently and continuously in good faith to cure such and such breach
is capable of being cured in a reasonable and limited additional amount of time
beyond either (A) or (B);

(f)                by written notice by Buyer if there shall have been a
Material Adverse Effect on the Company following the date of this Agreement; or

(g)               by written notice of Sellers’ Representative if there shall
have been a Material Adverse Effect on the Parent following the date of this
Agreement.

7.2              Effect of Termination. This Agreement may only be terminated in
the circumstances described in Section 7.1 and pursuant to a written notice
delivered by the applicable party to the other applicable parties, which sets
forth the basis for such termination, including the provision of Section 7.1
under which such termination is made. In the event of the valid termination of
this Agreement pursuant to Section 7.1, this Agreement shall forthwith become
void, and there shall be no Liability on the part of any party or any of their
respective Representatives, and all rights and obligations of each party shall
cease, except: (i) Sections 5.5 (Confidentiality), 5.6 (Publicity), 5.7 (No
Trading), 7.3 (Fees and Expenses), ARTICLE IX and this Section 7.2 shall survive
the termination of this Agreement, and (ii) nothing herein shall relieve any
party from Liability for any willful breach of any representation, warranty,
covenant or obligation under this Agreement or any Fraud claim against such
party, in either case, prior to termination of this Agreement. Without limiting
the foregoing, and except as provided in Section 7.3 and this Section 7.2, and
subject to the right to seek injunctions, specific performance or other
equitable relief in accordance with Section 9.9, the Parties’ sole right prior
to the Closing with respect to any breach of any representation, warranty,
covenant or other agreement contained in this Agreement by another party or with
respect to the transactions contemplated by this Agreement shall be the right,
if applicable, to terminate this Agreement pursuant to Section 7.1.

7.3              Fees and Expenses. In the case of a termination in accordance
with Section 7.1, all Expenses incurred in connection with this Agreement and
the transactions contemplated hereby shall be paid by the party incurring such
expenses. As used in this Agreement, “Expenses” shall include all out-of-pocket
expenses (including all fees and expenses of counsel, accountants, investment
bankers, financial advisors, financing sources, experts and consultants to a
party hereto or any of its Affiliates) incurred by a party or on its behalf in
connection with or related to the authorization, preparation, negotiation,
execution or performance of this Agreement or any Ancillary Document related
hereto and all other matters related to the consummation of this Agreement.



 28 

 

 

Article VIII
INDEMNIFICATION

8.1              Survival. All representations and warranties of Company, on
behalf of itself and the Seller Parties, and Buyer Parties contained in this
Agreement and any Ancillary Agreement (including all schedules and exhibits
hereto and all certificates, documents, instruments and undertakings furnished
pursuant to this Agreement) shall survive the Closing through and until 11:59
p.m. mountain time on the one-year anniversary of the Closing Date. For purposes
of this Agreement, the “Survival Date” with respect to any representation or
warranty shall mean the date when such representation or warranty shall survive
in accordance with this Section 8.1. If written notice of a claim for breach of
any representation or warranty has been given on or before the applicable
Survival Date for such representation or warranty, then the relevant
representations and warranties shall survive as to such claim, until the claim
has been finally resolved. All pre-Closing covenants, obligations and agreements
of the parties contained in this Agreement (including all schedules and exhibits
hereto and all certificates, documents, instruments and undertakings furnished
pursuant to this Agreement) shall expire and be of no further force or effect as
of the Closing. All other covenants, obligations and agreements that are to be
performed after the Closing shall survive the Closing and continue until fully
performed in accordance with their terms or, if no such term is expressly
contemplated, the date which is the expiration of all applicable statute of
limitations related to the underlying subject matter of such covenants,
obligations and agreements. For avoidance of doubt, the Parties agree that for
matters, disputes, and claims governed by Delaware law under this Agreement and
the Ancillary Documents such documents shall not give effect to Section 8106(c)
of the Delaware code.

8.2              Indemnification by Company. Except as otherwise limited by this
ARTICLE VIII, the Company shall indemnify, defend and hold harmless Buyer and
its Representatives and any assignee or successor thereof (collectively, the
“Buyer Indemnified Parties”) from and against, and pay or reimburse Buyer
Indemnified Parties for, any and all losses, Actions, Orders, liabilities,
damages (including consequential damages), Taxes, interest, penalties, Liens,
amounts paid in settlement, costs and expenses (including reasonable expenses of
investigation and court costs and reasonable attorneys’ fees and expenses), (any
of the foregoing, a “Loss”) suffered or incurred by, or imposed upon, any Buyer
Indemnified Party arising in whole or in part out of or resulting directly or
indirectly from: (a) any inaccuracy in or breach of any representation or
warranty made by a Seller Party in this Agreement (including all schedules and
exhibits hereto) or any of the certificates and instruments to be executed or
delivered by the Company hereto in connection with or pursuant to this
Agreement; (b) any non-fulfillment or breach of any unwaived covenant,
obligation or agreement made by or on behalf of a Seller Party or, at or prior
to the Closing, the Company contained in this Agreement (including all schedules
and exhibits hereto) or any of the certificates and instruments to be executed
or delivered by the Company hereto in connection with or pursuant to this
Agreement; or (c) any Action by Person(s) who were holders of equity securities
of the Company, including stock options, warrants, convertible debt or other
convertible securities or other rights to acquire equity securities of the
Company, prior to the Closing arising out of the sale, purchase, termination,
cancellation, expiration, redemption or conversion of any such securities.



 29 

 

 

 

8.3              Indemnification by Buyer Parties. Except as otherwise limited
by this ARTICLE VIII, Buyer Parties shall indemnify, defend and hold harmless
each Seller and its Representatives and any assignee or successor thereof
(collectively, the “Seller Indemnified Parties”) from and against, and pay or
reimburse the Seller Indemnified Parties for, any and all Losses, suffered or
incurred by, or imposed upon, any Seller Indemnified Party arising in whole or
in part out of or resulting directly or indirectly from: (a) any inaccuracy in
or breach of any representation or warranty made by Buyer or Parent in this
Agreement (including all schedules and exhibits hereto) or any of the
certificates and instruments to be executed or delivered by Buyer or Parent
hereto in connection with or pursuant to this Agreement; or (b) any
non-fulfillment or breach of any unwaived covenant, obligation or agreement made
by or on behalf of Buyer or Parent, or, after the Closing, the Company contained
in this Agreement (including all schedules and exhibits hereto) or any of the
certificates and instruments to be executed or delivered by Buyer or Parent
hereto in connection with or pursuant to this Agreement.

8.4              Indemnification Procedures.

(a)               For the purposes of this Agreement, (i) the term “Indemnitee”
shall refer to the Person or Persons indemnified, or entitled, or claiming to be
entitled, to be indemnified, pursuant to the provisions of Section 8.2 or 8.3,
as the case may be, and (ii) the term “Indemnitor” shall refer to the Person
having the actual or alleged obligation to indemnify pursuant to such
provisions. Notwithstanding anything to the contrary contained in this
Agreement, the Sellers’ Representative will have the sole and exclusive right to
act on behalf of the Seller Indemnified Parties with respect to any
indemnification claims made pursuant to this ARTICLE VIII, including bringing
and settling any claims hereunder and receiving any notices on behalf of the
Seller Indemnified Parties.

(b)               In the case of any claim for indemnification under this
Agreement arising from a claim of a third party (including any Governmental
Authority), an Indemnitee must give prompt written notice and, subject to the
following sentence, in no case later than thirty (30) days after the
Indemnitee’s receipt of notice of such claim, to the Indemnitor of any claim of
which such Indemnitee has knowledge and as to which it may request
indemnification hereunder. The failure to give such notice will not, however,
relieve an Indemnitor of its indemnification obligations except to the extent
that the Indemnitor is actually harmed thereby. The Indemnitor will have the
right to defend and to direct the defense against any such claim in its name and
at its expense, and with counsel selected by the Indemnitor unless: (i) the
Indemnitor fails to acknowledge fully its obligations to the Indemnitee within
fifteen (15) days after receiving notice of such third party claim or contests,
in whole or in part, its indemnification obligations therefor; (ii) if the
Indemnitor is Buyer, the applicable third party claimant is a Governmental
Authority or a then-current material customer of Buyer, the Company or any of
their respective Affiliates; (iii) if the Indemnitor is Buyer, an adverse
judgment with respect to the claim will establish a precedent materially adverse
to the continuing business interests of Buyer, the Company or their respective
Affiliates; (iv) outside counsel to the Indemnitee has informed Indemnitee that
there is a conflict of interest between the Indemnitee and the Indemnitor in the
conduct of such defense; (v) the applicable third party alleges claims of fraud,
willful misconduct or intentional misrepresentation; or (vi) such claim is
criminal in nature, could



 30 

 

 

reasonably be expected to lead to criminal proceedings, or seeks an injunction
or other equitable relief against the Indemnitee. If the Indemnitor elects, and
is entitled, to compromise or defend such claim, it will within fifteen (15)
days (or sooner, if the nature of the claim so requires) notify the Indemnitee
of its intent to do so, and the Indemnitee will, at the request and expense of
the Indemnitor, cooperate in the defense of such claim. If the Indemnitor elects
not to, or is not entitled under this Section 8.4(b) to, compromise or defend
such claim, fails to notify the Indemnitee of its election as herein provided or
refuses to acknowledge or contests its obligation to indemnify under this
Agreement, the Indemnitee may pay, compromise or defend such claim.
Notwithstanding anything to the contrary contained herein, the Indemnitor will
have no indemnification obligations with respect to any such claim which has
been or will be settled by the Indemnitee without the prior written consent of
the Indemnitor (which consent will not be unreasonably withheld, delayed or
conditioned); provided, however, that notwithstanding the foregoing, the
Indemnitee will not be required to refrain from paying any claim which has
matured by a court judgment or decree, unless an appeal is duly taken therefrom
and exercise thereof has been stayed, nor will it be required to refrain from
paying any claim where the delay in paying such claim would result in the
foreclosure of a Lien upon any of the property or assets then held by the
Indemnitee or where any delay in payment would cause the Indemnitee material
economic loss. The Indemnitor’s right to direct the defense will include the
right to compromise or enter into an agreement settling any claim by a third
party; provided that no such compromise or settlement will obligate the
Indemnitee to agree to any settlement that that requires the taking or
restriction of any action (including the payment of money and competition
restrictions) by the Indemnitee (other than the delivery of a release for such
claim and customary confidentiality obligations), except with the prior written
consent of the Indemnitee (such consent to be withheld, conditioned or delayed
only for a good faith reason). Notwithstanding the Indemnitor’s right to
compromise or settle in accordance with the immediately preceding sentence, the
Indemnitor may not settle or compromise any claim over the objection of the
Indemnitee; provided, however, that consent by the Indemnitee to settlement or
compromise will not be unreasonably withheld, delayed or conditioned and the
Indemnitor shall not be responsible for any additional Losses above the
compromise or settlement amount to the extent the Indemnitee withholds its
consent. The Indemnitee will have the right to participate in the defense of any
claim with a counsel selected by it subject to the Indemnitor’s right to direct
the defense. The fees and disbursements of such counsel will be at the expense
of the Indemnitee; provided, however, that, in the case of any claim which seeks
injunctive or other equitable relief against the Indemnitee, the fees and
disbursements of such counsel will be at the expense of the Indemnitor.

(c)               In order to be valid, any indemnification claim that does not
arise from a third-party claim must be asserted in good faith by a written
notice to the Indemnitor setting forth: (i) that Indemnitee has directly or
indirectly incurred, paid, sustained, reserved or accrued, or reasonably
anticipates that it may directly or indirectly incur, pay, sustain, reserve or
accrue, Losses, (ii) with reasonable specificity the amount claimed and (iii)
the underlying facts, in reasonable detail, supporting such claim to the extent
then known by the Indemnitee, including the basis for such anticipated liability
and the nature of the breach to which such Losses are related (including the
clause of ARTICLE VIII giving rise to the indemnity obligation). The Indemnitor
will have a period of thirty (30) days after receipt of such notice within which
to accept or dispute such claim by providing written notice to the Indemnitee.
If the Indemnitor does not respond within thirty (30) days, the Indemnitor will
be deemed to have accepted responsibility for the Losses set forth in such
notice and will have no further right to contest the validity of such notice. If
the Indemnitor responds in such thirty (30) day period and rejects such claim in
whole or in part, the Indemnitee will be free to pursue such remedies as may be
available to it under this Agreement (subject to Section 9.16), any other
Ancillary Documents or applicable Law.



 31 

 

 

8.5              Limitations on Indemnification. No Indemnitor shall be liable
for an indemnification claim made under Section 8.2 or 8.3, as the case may be:
(w) for which a claim for indemnification is not asserted hereunder on or before
the applicable Survival Date; (x) to the extent Losses, in the aggregate,
incurred by the Buyer Indemnified Parties or by the Seller Indemnified Parties,
as applicable, exceed an amount equal to Two Hundred Thousand Dollars ($200,000)
(the “Indemnification Cap”); and (y) unless and until the actual Losses of the
Buyer Indemnified Parties, collectively, or the Seller Indemnified Parties,
collectively, as applicable, exceed an aggregate amount equal to Fifty Thousand
Dollars ($50,000) (the “Basket”), in which case the applicable Indemnitor(s)
shall be obligated to the Indemnitee(s) for the amount of all Losses of the
Indemnitee(s) in excess of the Basket; provided, however, that the Basket and
the Indemnification Cap shall not apply to (i) indemnification claims to the
extent amounts are actually paid under insurance maintained by the Indemnitor
(or any of its Affiliates) and (ii) indemnification claims based in whole or in
part upon Fraud. Losses shall not include any exemplary or punitive damages,
except in each case to the extent actually awarded to a third-party who is not a
party to this Agreement or an Affiliate of a party to this Agreement. Indemnitee
shall take commercially reasonable efforts to mitigate any of its Losses
promptly upon becoming aware of any event that would reasonably be expected to,
or does, give rise to Losses that are indemnifiable hereunder, in each case, to
the same extent as it would if such Losses were not subject to indemnification
hereunder. Any Losses for which an Indemnitee is entitled to indemnification
under this ARTICLE VIII shall be determined without duplication of recovery by
reason of the state of facts giving rise to such Losses constituting a breach of
more than one representation, warranty, covenant, agreement or otherwise. In
addition, notwithstanding anything to the contrary in this Agreement, the
Sellers shall not be liable for (i) any Taxes of the Company incurred after the
Closing or (ii) any Taxes resulting from an election made under Code Section 338
or under any comparable provisions of any other state, local or foreign laws
with respect to the purchase of the Purchased Shares pursuant to this Agreement.

8.6              General Indemnification Provisions. The amount of any Losses
suffered or incurred by any Indemnitee shall be reduced by the amount of any
insurance proceeds or other cash receipts paid to the Indemnitee or any
Affiliate thereof as a reimbursement with respect to such Losses (and no right
of subrogation shall accrue to any insurer hereunder, except to the extent that
such waiver of subrogation would prejudice any applicable insurance coverage),
including any indemnification received by the Indemnitee or such Affiliate from
an unrelated party with respect to such Losses, net of the costs of collection
and any related anticipated future increases in insurance premiums resulting
from such Loss or insurance payment. Notwithstanding anything in this Agreement
to the contrary, for purposes of application of the indemnification provisions
of this ARTICLE VIII, the amount of any Loss arising from the breach of any
representation, warranty, covenant, obligation or agreement contained in this
Agreement shall be the entire amount of any Loss actually incurred by the
respective Indemnitee as a result of such breach and not just that portion of
the Loss that exceeds the relevant level of materiality, if any. No Seller will
have any right to seek contribution from the Company or Buyer with respect to
all or any part of such Seller’s indemnification obligations under this ARTICLE
VIII. The Buyer Indemnified Parties will not make any claim against the Sellers
in respect of any representation, warranty, covenant or any other obligation of
the Company to Buyer hereunder or under any Ancillary Document to which the
Company is a party, and may solely seek action against the Company.



 32 

 

 

8.7              Timing of Payment; Right to Set-Off. Any indemnification
obligation of an Indemnitor under this ARTICLE VIII will be paid within three
(3) Business Days after the determination of such obligation in accordance with
Section 8.4.

8.8              Exclusive Remedy. Except with respect to Actions arising out of
or relating to Fraud, each of the parties hereto expressly acknowledges and
agrees that the indemnification provisions set forth in this ARTICLE VIII shall
be the sole and exclusive remedy of the Parties with respect to any breaches of
the representations, warranties, covenants, or agreements set forth in this
Agreement or any of the certificates and instruments to be executed or delivered
in connection with or pursuant to this Agreement. Nothing in this Section 8.8
shall limit any Person’s right to seek and obtain any equitable relief to which
any Person shall be entitled or to seek any remedy on account of any party’s
Fraud.

Article IX
GENERAL PROVISIONS

9.1              Expenses. Subject to the provisions of Section 9.12, Buyer will
bear its own expenses incurred in connection with this Agreement, including any
related broker’s or finder’s fees, and the Seller Parties will bear their
respective fees and expenses, including any related broker’s or finder’s fees,
for periods on or before the Closing Date. Sellers agree that the fees and
expenses of the Seller Parties for periods on or before the Closing Date will be
paid by Sellers. Sellers will bear their own legal and other fees and expenses
incurred in connection with this Agreement after the Closing, including any
costs and expenses incurred by the Sellers’ Representative on their behalf,
subject to the provisions of this Agreement.

9.2              Notices. Any notice, request, instruction or other document to
be given hereunder by a party hereto shall be in writing and shall be deemed to
have been given, (i) when received if given in person or by courier or a courier
service, (ii) on the date of transmission if sent by facsimile or email (with
affirmative confirmation of receipt, not to be withheld) or (iii) three (3)
Business Days after being deposited in the U.S. mail, certified or registered
mail, postage prepaid:

If to the Sellers’ Representative, any Seller or,
prior to the Closing, the Company, to:

Gary C. Evans

Energy Hunter Resources, Inc.
P.O. Box 540308

Dallas, TX 75354
Telephone No: (214) 533-6565

Email: gevans@energyhunter.energy

 

with copies (which will not constitute notice) to:

Duane Morris LLP
1540 Broadway
New York, New York 10036
Attention: Dean Colucci
Facsimile No.:
Telephone No.: (973) 424-2020

Email: dmcolucci@duanemorris.com

 

 33 

 



 

If to Buyer to:

HMTF Merger Sub Inc.
4045 Pecos St. Suite 110
Denver, CO. 80211
Attention: Corey Wiegand
Telephone No.: (720) 273-2398

Email: hometreasurefinder@gmail.com

 

If to Parent to:

Home Treasure Finders Inc.
4045 Pecos St. Suite 110
Denver, CO. 80211
Attention: Corey Wiegand
Telephone No.: (720) 273-2398

Email: hometreasurefinder@gmail.com

 

with copies (which will not constitute notice) to:

Roger V. Davidson, Esq.

2540 Westward Dr.

Lafayette, CO 80026

Telephone No.: 303-449-3397

Email: rogetd@comcast.net



or to such other individual or address as a party hereto may designate for
itself by notice given as herein provided.

9.3              Sellers Not Authorized to Act on Behalf of Buyer. In the event
that a Seller becomes a director, officer, employee or other authorized agent of
Buyer or its Affiliates (including, after the Closing, the Company), such Seller
shall have no authority, express or implied, to act or make any determination on
behalf of Buyer or its Affiliates in connection with this Agreement or any
Ancillary Document or the consummation of the transactions contemplated hereby
and thereby or any dispute or Action with respect thereto.

9.4              Severability. In case any one or more of the provisions
contained in this Agreement should be held invalid, illegal or unenforceable in
any respect, the validity, legality, and enforceability of the remaining
provisions will not in any way be affected or impaired. Any illegal or
unenforceable term will be deemed to be void and of no force and effect only to
the minimum extent necessary to bring such term within the provisions of
applicable Law and such term, as so modified, and the balance of this Agreement
will then be fully enforceable. The parties will substitute for any invalid,
illegal or unenforceable provision a suitable and equitable provision that
carries out, so far as may be valid, legal and enforceable, the intent and
purpose of such invalid, illegal or unenforceable provision.



 34 

 

 

9.5              Assignment. This Agreement may not be assigned by any party
without the prior written consent of the other parties hereto, and any attempted
assignment in violation of this Section 9.5 will be null and void ab initio.

9.6              No Third-Party Beneficiaries. Except for the indemnification
rights of the Buyer Indemnified Parties and the Seller Indemnified Parties set
forth herein, this Agreement is for the sole benefit of the parties hereto and
their successors and permitted assigns and nothing herein expressed or implied
shall give or be construed to give to any Person, other than the parties hereto
and such successors and permitted assigns, any legal or equitable rights
hereunder.

9.7              Amendment; Waiver. This Agreement may not be amended or
modified except by an instrument in writing signed by each of the parties
hereto. Notwithstanding anything to the contrary contained herein: (a) the
failure of any party at any time to require performance by the other of any
provision of this Agreement will not affect such party’s right thereafter to
enforce the same; (b) no waiver by any party of any default by any other party
will be valid unless in writing and acknowledged by an authorized representative
of the non-defaulting party, and no such waiver will be taken or held to be a
waiver by such party of any other preceding or subsequent default; and (c) no
extension of time granted by any party for the performance of any obligation or
act by any other party will be deemed to be an extension of time for the
performance of any other obligation or act hereunder.

9.8              Entire Agreement. This Agreement (including the Exhibits and
Schedules hereto, which are hereby incorporated herein by reference and deemed
part of this Agreement), together with the Ancillary Documents constitute the
entire agreement among the parties hereto with respect to the subject matter
hereof and supersede all prior agreements and undertakings, both written and
oral, with respect to the subject matter hereof.

9.9              Specific Performance. Each party acknowledges that the rights
of each party to consummate the transactions contemplated hereby are unique,
recognizes and affirms that in the event of a breach of this Agreement by any
party, money damages may be inadequate and the non-breaching Parties may have
not adequate remedy at law, and agree that irreparable damage would occur in the
event that any of the provisions of this Agreement were not performed by an
applicable party in accordance with their specific terms or were otherwise
breached. Accordingly, each of Parent, Buyer, the Company and the Sellers’
Representative shall be entitled to seek an injunction or restraining order to
prevent breaches of this Agreement and to seek to enforce specifically the terms
and provisions hereof, without the requirement to post any bond or other
security or to prove that money damages would be inadequate, this being in
addition to any other right or remedy to which such party may be entitled under
this Agreement, at law or in equity.



 35 

 

 

 

9.10          Governing Law; Jurisdiction; Waiver of Jury Trial. This Agreement
shall be governed by, and construed in accordance with, the laws of the State of
Delaware (without giving effect to its choice of law principles). Subject to the
provisions and limitations set forth in Sections 8.8 and 9.16, for purposes of
any Action arising out of or in connection with this Agreement, the Ancillary
Documents or any transaction contemplated hereby or thereby, each of the parties
hereto (a) irrevocably submits to the exclusive jurisdiction and venue of any
state or federal court located within City and County of Denver, State of
Colorado, (b) agrees that service of any process, summons, notice or document by
U.S. registered mail to such party’s respective address set forth in Section 9.2
shall be effective service of process for any Action with respect to any matters
to which it has submitted to jurisdiction in this Section 9.10, and (c) waives
and covenants not to assert or plead, by way of motion, as a defense or
otherwise, in any such Action, any claim that it is not subject personally to
the jurisdiction of such court, that the Action is brought in an inconvenient
forum, that the venue of the Action is improper or that this Agreement or the
Ancillary Document, as applicable, or the subject matter hereof or thereof may
not be enforced in or by such court, and hereby agrees not to challenge such
jurisdiction or venue by reason of any offsets or counterclaims in any such
Action. THE PARTIES HERETO HEREBY KNOWINGLY, VOLUNTARILY AND INTENTIONALLY WAIVE
THE RIGHT ANY MAY HAVE TO A TRIAL BY JURY IN RESPECT TO ANY LITIGATION BASED
HEREON, OR ARISING OUT OF, UNDER, OR IN CONNECTION WITH THIS AGREEMENT AND ANY
AGREEMENT CONTEMPLATED TO BE EXECUTED IN CONNECTION HEREWITH, OR ANY COURSE OF
CONDUCT, COURSE OF DEALING, STATEMENTS (WHETHER VERBAL OR WRITTEN) OR ACTIONS OF
ANY PARTY IN CONNECTION WITH SUCH AGREEMENTS. FOR THE AVOIDANCE OF DOUBT, IT IS
THE INTENT OF THE PARTIES THAT ALL DISPUTES (AS DEFINED BELOW) SHALL BE RESOLVED
PURSUANT TO THE PROVISIONS OF SECTION 9.16.

9.11          Interpretation. The table of contents and the headings and
subheadings of this Agreement are for reference and convenience purposes only
and in no way modify, interpret or construe the meaning of specific provisions
of the Agreement. In this Agreement, unless the context otherwise requires: (i)
whenever required by the context, any pronoun used in this Agreement shall
include the corresponding masculine, feminine or neuter forms, and the singular
form of nouns, pronouns and verbs shall include the plural and vice versa; (ii)
reference to any Person includes such Person’s successors and assigns but, if
applicable, only if such successors and assigns are permitted by this Agreement,
and reference to a Person in a particular capacity excludes such Person in any
other capacity; (iii) any accounting term used and not otherwise defined in this
Agreement or any Ancillary Document has the meaning assigned to such term in
accordance with GAAP; (iv) “including” (and with correlative meaning “include”)
means including without limiting the generality of any description preceding or
succeeding such term and shall be deemed in each case to be followed by the
words “without limitation”; (v) the words “herein,” “hereto,” and “hereby” and
other words of similar import in this Agreement shall be deemed in each case to
refer to this Agreement as a whole and not to any particular Section or other
subdivision of this Agreement; (vi) the word “if” and other words of similar
import when used herein shall be deemed in each case to be followed by the
phrase “and only if”; (vii) the term “or” means “and/or”; (viii) reference to
any status includes any rules and regulations promulgated thereunder; (ix) any
agreement, instrument, insurance policy, Law or Order defined or referred to
herein or in any agreement or instrument that is referred to herein means such
agreement, instrument, insurance policy, Law or Order as from time to time
amended, modified or supplemented, including (in the case of agreements or
instruments) by waiver or consent and (in the case of statutes, regulations,
rules or orders) by succession of comparable successor statutes, regulations,
rules or orders and references to all attachments thereto and instruments
incorporated therein; and (x) except as otherwise indicated, all references in
this Agreement to the words “Section,” “Schedule” and “Exhibit” are intended to
refer to Sections, Schedules and Exhibits to this Agreement.



 36 

 

 

 

9.12          Mutual Drafting. The Parties acknowledge and agree that: (a) this
Agreement and the Ancillary Documents are the result of negotiations between the
parties and will not be deemed or construed as having been drafted by any one
party, (b) each party and its counsel have reviewed and negotiated the terms and
provisions of this Agreement (including any, Exhibits and Schedules attached
hereto) and the Ancillary Documents and have contributed to their revision, (c)
the rule of construction to the effect that any ambiguities are resolved against
the drafting party will not be employed in the interpretation of this Agreement
or the Ancillary Documents and (d) neither the drafting history nor the
negotiating history of this Agreement or the Ancillary Documents may be used or
referred to in connection with the construction or interpretation thereof.
Notwithstanding any of the foregoing, the Company acknowledges and agrees that
it will be responsible for all reasonably incurred and documented legal and
accounting expenses of the Parent related to the negotiation, execution, and
delivery of this Agreement and the Ancillary Documents and the payment shall be
made immediately after closing for all such fees and expenses that have been
presented to Sellers’ Representative by that time.

9.13          Counterparts. This Agreement may be executed in one or more
counterparts, and by the different parties hereto in separate counterparts, each
of which when executed shall be deemed to be an original but all of which taken
together shall constitute one and the same agreement. A photocopy, faxed,
scanned and/or emailed copy of this Agreement or any Ancillary Document or any
signature page to this Agreement or any Ancillary Document, shall have the same
validity and enforceability as an originally signed copy.

9.14          Sellers’ Representative.

(a)               By the execution and delivery of this Agreement, each Seller
hereby irrevocably constitutes and appoints Gary C. Evans (in such capacity, the
“Sellers’ Representative”) as the true and lawful agent and attorney-in-fact of
such Seller with full powers of substitution to act in the name, place and stead
of thereof with respect to the performance on behalf of such Seller under the
terms and provisions of this Agreement and the Ancillary Documents, as the same
may be from time to time amended, and to do or refrain from doing all such
further acts and things, and to execute all such documents on behalf of such
Seller, if any, as the Sellers’ Representative will deem necessary or
appropriate in connection with any of the transactions contemplated under this
Agreement or any of the Ancillary Documents, including: (i) agree upon or
compromise any matter related to the calculation of any adjustments to the
Purchase Price; (ii) direct the distribution of the Purchase Price among
Sellers; (iii) act for Sellers with respect to all indemnification matters
referred to in this Agreement, including the right to compromise on behalf of
Sellers any indemnification claim made by or against Sellers, if any; (iv) act
for Sellers with respect to all post-Closing matters; (v) terminate, amend or
waive any provision of this Agreement; provided, that any such action, if
material to the rights and obligations of Sellers in the reasonable judgment of
the Sellers’ Representative, will be taken in the same manner with respect to
all Sellers unless otherwise agreed by each Seller who is subject to any
disparate treatment of a potentially adverse nature; (vi) employ and obtain the
advice of legal counsel, accountants and other professional advisors as the
Sellers’ Representative, in his or her sole discretion, deems necessary or
advisable in the performance of his or her duties as the Sellers’ Representative
and to rely on their advice and counsel; (vii) incur and pay expenses, including
fees of brokers, attorneys and accountants incurred pursuant to the transactions
contemplated hereby, and any other fees and expenses allocable or in any way
relating to such transaction or any indemnification claim, whether incurred
prior or subsequent to Closing; (viii) receive all or any portion of the
Purchase Price and to distribute the same to Sellers according to this
Agreement; (ix) sign any releases or other documents with



 37 

 

 

respect to and dispute or remedy arising under this Agreement or the Ancillary
Documents; and (x) do or refrain from doing any further act or deed on behalf of
Sellers which the Sellers’ Representative deems necessary or appropriate in his
or her sole discretion relating to the subject matter of this Agreement as fully
and completely as any Seller could do if personally present and acting. The
Sellers’ Representative hereby accepts his or her appointment and authorization
as the Sellers’ Representative under this Agreement.



(b)               The appointment of the Sellers’ Representative will be deemed
coupled with an interest and will be irrevocable, and any other Person,
including Buyer, the Company and any other Buyer Indemnified Parties may
conclusively and absolutely rely, without inquiry, upon any actions of the
Sellers’ Representative as the acts of Sellers hereunder or any Ancillary
Document to which it they are a party. Each Buyer Indemnified Party shall be
entitled to rely conclusively on the instructions and decisions of the Sellers’
Representative as to (i) the settlement of any claims for indemnification by a
Buyer Indemnified Party pursuant to ARTICLE VIII hereof, (ii) any payment
instructions provided by the Sellers’ Representative or (iii) any other actions
required or permitted to be taken by the Sellers’ Representative hereunder, and
no Seller Indemnified Party shall have any cause of action against any Buyer
Indemnified Party for any action taken by a Buyer Indemnified Party in reliance
upon the instructions or decisions of the Sellers’ Representative. No Buyer
Indemnified Party shall have any liability to Sellers for any allocation or
distribution among Sellers by the Sellers’ Representative of payments made to or
at the direction of the Sellers’ Representative.

(c)               The Sellers’ Representative will act for Sellers on all of the
matters set forth in this Agreement in the manner the Sellers’ Representative
believes to be in the best interest of Sellers, but the Sellers’ Representative
will not be responsible to Sellers for any loss or damage that any Seller may
suffer by reason of the performance by the Sellers’ Representative of such
Sellers’ Representative’s duties under this Agreement, other than loss or damage
arising from fraud, gross negligence or willful misconduct in the performance of
the Sellers’ Representative’s duties under this Agreement. Sellers do hereby
severally and not jointly agree to indemnify and hold the Sellers’
Representative harmless from and against any and all Losses reasonably incurred
or suffered as a result of the performance of the Sellers’ Representative’s
duties under this Agreement, except for any such liability arising out of the
fraud, gross negligence or willful misconduct of the Sellers’ Representative.
The Sellers’ Representative will be entitled to the payment from the Sellers of
all his or her expenses incurred as the Sellers’ Representative. No bond shall
be required of the Sellers’ Representative.



 38 

 

 

(d)               If the Sellers’ Representative shall die, become disabled,
resign or otherwise be unable to fulfill his or her responsibilities as agent of
Sellers, then Sellers shall, within ten (10) days after such death or
disability, appoint a successor agent and, promptly thereafter (but in any event
within two (2) Business Days after such appointment), shall notify Buyer in
writing of the identity of such successor. Any such successor shall be appointed
by the written consent of Sellers, and any successor so appointed shall become
the “Sellers’ Representative” for purposes of this Agreement. A vacancy in the
position of Sellers’ Representative may be filled by the vote of Sellers holding
a majority in interest of the Escrow Accounts.

(e)               All notices or other communications required to be made or
delivered by Buyer to a Seller pursuant to this Agreement shall be made to the
Sellers’ Representative for the benefit of such Seller, and any notices so made
shall discharge in full all notice requirements of Buyer to such Seller with
respect thereto. All notices or other communications required to be made or
delivered by a Seller shall be made by the Sellers’ Representative (except for a
notice under Section 9.14(d) of the replacement of the Sellers’ Representative).

(f)                After the Closing, Buyer shall afford the Sellers’
Representative and its Representatives reasonable access (electronically to the
greatest extent possible) during business hours and with prior notice to the
Buyer, during the period from the date of receipt of a written notice for
indemnity until all claims related to such notice are resolved to the books,
records and working papers of Buyer and its Affiliates related to such indemnity
claim, each of their respective personnel and any other information of Buyer or
its Affiliates that the Sellers’ Representative reasonably requests relating to
the such indemnity claims, and Buyer and its Affiliates shall cooperate with the
Sellers’ Representative and its Representatives in connection therewith.

9.15          Conflicts and Privilege. It is acknowledged by each of the parties
hereto that the Sellers’ Representative has retained Duane Morris LLP (“DM”) to
act as its counsel in connection with the transactions contemplated hereby.
Buyer hereby agrees that in the event of a dispute under this Agreement, the
Ancillary Documents and the documents and instruments contemplated hereby and
thereby related to the transactions contemplated hereby or thereby that arises
after the Closing between Buyer Indemnified Parties, on the one hand, and the
Sellers’ Representative and Sellers, on the other hand, DM may represent the
Sellers’ Representative and/or Sellers in such dispute even though the interests
of the Sellers’ Representative and/or Sellers may be directly adverse to the
Buyer Indemnified Parties, and even though DM may have represented the Company
in a matter substantially related to such dispute; provided, however, this
sentence shall not apply if and to the extent (a) DM is then representing the
Buyer Indemnified Parties and (b) such representation of such member of the
Buyer Indemnified Parties would require DM to either refrain from representing
the Sellers’ Representative and/or Sellers or obtain the informed consent of the
Sellers’ Representative and/or Sellers and the applicable member of the Buyer
Indemnified Parties under applicable Laws or applicable ethical standards
governing attorney conduct. Buyer further agrees that, as to all communications
among DM, the Company, the Sellers’ Representative and/or any Seller that relate
in any way to the transactions contemplated hereby or a similar transaction
prior to the Closing (the “Protected Communications”), the attorney-client
privilege and the expectation of client confidence with respect to the Protected
Communications (the “Associated Rights”) belong to the Sellers’ Representative
and Sellers and may be controlled by the Sellers’ Representative and Sellers and
shall not pass to or be claimed by Buyer, the Company (after Closing) or any of
their Subsidiaries;



 39 

 



 

provided, however, the parties hereto expressly agree that the Protected
Communications and Associated Rights shall not include any communications at or
prior to the Closing among DM, the Company, the Sellers’ Representative and/or
any Seller: (i) relating to (A) the pre-Closing operation by the Company of its
business other than the negotiation of the transactions contemplated hereby or a
similar transaction prior to the Closing or (B) Fraud (whether related to the
negotiation of the transactions contemplated hereby or a similar transaction
prior to the Closing or otherwise); or (ii) with respect to which the
attorney-client privilege could not validly be asserted by the Company prior to
the Closing. Notwithstanding the foregoing, (x) in the event that a dispute
arises between Buyer Indemnified Parties, on the one hand, and a third party
other than the Sellers’ Representative or a Seller, on the other hand, Buyer
Indemnified Parties may assert the attorney-client privilege to prevent
disclosure of confidential communications to such third party; provided,
however, that Buyer Indemnified Parties may not waive such privilege without the
prior written consent of the Sellers’ Representative and (y) if Buyer is legally
required by order of a Governmental Authority to access or obtain a copy of all
or a portion of the Protected Communications, Buyer shall be entitled to access
or obtain a copy of and disclose the Protected Communications to the extent
necessary to comply with any such order.

9.16          Dispute Resolution. Any and all Actions, complaints, disputes,
controversies and claims (other than applications for a temporary restraining
order, preliminary injunction, permanent injunction or other equitable relief or
application for enforcement of a resolution under this Section 9.16) arising out
of, related to, or in connection with this Agreement or the transactions
contemplated hereby (a “Dispute”) shall be governed by this Section 9.16. A
party must, in the first instance, provide written notice of any Disputes to the
other parties subject to such Dispute, which notice must provide a reasonably
detailed description of the matters subject to the Dispute. The parties involved
in such Dispute shall seek to resolve the Dispute on an amicable basis within
ten (10) Business Days of the notice of such Dispute being received by such
other parties subject to such Dispute; the “Resolution Period”); provided, that
if any Dispute would reasonably be expected to have become moot or otherwise
irrelevant if not decided within sixty (60) days after the occurrence of such
Dispute, then there shall be no Resolution Period with respect to such Dispute.
Any Dispute that is not resolved during the Resolution Period may immediately be
referred to and finally resolved by arbitration pursuant to the then-existing
Expedited Procedures of the Commercial Arbitration Rules (the “AAA Procedures”)
of the American Arbitration Association (the “AAA”). Any party involved in such
Dispute may submit the Dispute to the AAA to commence the proceedings after the
Resolution Period. To the extent that the AAA Procedures and this Agreement are
in conflict, the terms of this Agreement shall control. The arbitration shall be
conducted by one arbitrator nominated by the AAA promptly (but in any event
within five (5) Business Days) after the submission of the Dispute to the AAA
and reasonably acceptable to each party subject to the Dispute, which arbitrator
shall be a commercial lawyer with substantial experience arbitrating disputes
under acquisition agreements. The arbitrator shall accept his or her appointment
and begin the arbitration process promptly (but in any event within five (5)
Business Days) after his or her nomination and acceptance by the parties subject
to the Dispute. The proceedings shall be streamlined and efficient. The
arbitrator shall decide the Dispute in accordance with the substantive law of
the State of Delaware. Time is of the essence. Each party shall submit a
proposal for resolution of the Dispute to the arbitrator within twenty (20) days
after confirmation of the appointment of the arbitrator. The arbitrator shall
have the power to order any party to do, or to refrain from doing, anything
consistent with this Agreement, the Ancillary Documents and applicable Law,
including to perform its contractual obligation(s); provided, that



 40 

 



the arbitrator shall be limited to ordering pursuant to the foregoing power
(and, for the avoidance of doubt, shall order) the relevant party (or parties,
as applicable) to comply with only one or the other of the proposals. The
arbitrator’s award shall be in writing and shall include a reasonable
explanation of the arbitrator’s reason(s) for selecting one or the other
proposal. The seat of arbitration shall be in Denver, Colorado, and the language
of the arbitration shall be English.





[Remainder of Page Intentionally Left Blank; Signatures Appear on Following
Page]

 

 41 

 

 

 

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed and delivered as of the date first written above.

 

  Buyer:         HMTF MERGER SUB INC.               By:   /s/Corey Wiegand  
Name: Corey Wiegand   Title: Chief Executive Officer

 

 

 

 

 

 

 

 

[Signature Page to Stock Purchase Agreement]

 

 42 

 

 

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed and delivered as of the date first written above.

 

  Parent:             HOME TREASURE FINDERS, INC.   By:   /s/Corey Wiegand  
Name: Corey Wiegand   Title: Chief Executive Officer

 

 

 

 

 

 

 

 

 

[Signature Page to Stock Purchase Agreement]

 

 43 

 

 

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed and delivered as of the date first written above.

  The Company:           ENERGY HUNTER RESOURCES, INC.         By:  /s/Gary
Evans   Name: Gary C. Evans   Title: Chief Executive Officer

 

 

 44 

 



 

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed and delivered as of the date first written above.

  Sellers’ Representative:           /s/ Gary C. Evans   Gary C. Evans

 



 45 

 

 

 

 

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed and delivered as of the date first written above.

  Sellers:   SATELLITE OVERSEAS HOLDINGS, LTD.       /s/ Dr. Rajiv Modi   Dr.
Rajiv Modi, Trustee    

 

 

 46 

 

 

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed and delivered as of the date first written above.

  Sellers:       /s/ Gary C. Evans   Gary C. Evans    

 

 

 

 47 

 

 

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed and delivered as of the date first written above.

  Sellers:   MCNICOLL & CO. LLC       /s/ Patrice McNicoll   Patrice McNicoll,
Managing Member    

 

 

 

 48 

 

 

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed and delivered as of the date first written above.

  Sellers:   HFG CAPITAL INVESTMENTS, LLC       /s/ Kevin B. Halter, Jr.   Kevin
B. Halter, Jr.   President

 

 

 

 

 

 49 

 

 

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed and delivered as of the date first written above.

  ]Sellers:   Kingsly Management LLC       /s/ Seth Appel   Seth Appel,
Authorized Signatory

 

 

 50 

 



 

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed and delivered as of the date first written above.

  Sellers:       /s/ Dial M. Dunkin   Dial M. Dunkin

 

 51 

 



IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed and delivered as of the date first written above.

  Sellers:       /s/ Joe L. McLaugherty   Joe L. McLaugherty

 



 52 

 

 

 

 

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed and delivered as of the date first written above.

  Sellers:   Larson Energy LLC       /s/Greg Jessup   Greg Jessup, Authorized
Signatory

 



 53 

 

 

 

 

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed and delivered as of the date first written above.

  Sellers:        /s/Greg Jessup   Greg Jessup    

 

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed and delivered as of the date first written above.



  Sellers:     MARK J. MURTAUGH REVOCABLE FAMILY TRUSTc         /s/ Mark
Murtaugh     Mark Murtaugh, Trustee  



 

 

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed and delivered as of the date first written above.

  Sellers:       /s/ Michael McManus   Michael A. McManus

 

 



 54 

 

 

 

Exhibit A

Definitions

Certain Defined Terms. As used in the Agreement, the following terms shall have
the following meanings:

“Action” means any notice of noncompliance or violation, or any claim, demand,
charge, action, suit, litigation, audit, settlement, complaint, stipulation,
assessment or arbitration, or any request (including any request for
information), inquiry, hearing, proceeding or investigation, by or before any
Governmental Authority.

“Affiliate” has the meaning set forth in Rule 12b-2 of the regulations under the
Exchange Act.

“Ancillary Documents” means each agreement, instrument or document attached
hereto as an Exhibit, including but not limited to the Wiegand Purchase
Documents, Parent Contingent Earnout Documents, and the other agreements,
certificates and instruments to be executed or delivered by any of the parties
hereto in connection with or pursuant to this Agreement.

“Benefit Plan” means any deferred compensation, executive compensation,
incentive compensation, equity purchase or other equity-based compensation plan,
employment or consulting, severance or termination pay, holiday, vacation or
other bonus plan or practice, hospitalization or other medical, life or other
insurance, supplemental unemployment benefits, profit sharing, pension, or
retirement plan, program, agreement, commitment or arrangement, and each other
employee benefit plan, program, agreement or arrangement, including each
“employee benefit plan” as such term is defined under Section 3(3) of ERISA,
maintained or contributed to or required to be contributed to by the Company for
the benefit of any employee or terminated employee of the Company, or with
respect to which the Company has any liability, whether direct or indirect,
actual or contingent, whether formal or informal, and whether legally binding or
not.

“Business Day” means any day that is not a Saturday, Sunday or any other day on
which banks are required or authorized by Law to be closed in Seattle,
Washington or San Francisco, California.

“Code” means the Internal Revenue Code of 1986 and any successor statute
thereto, as amended. Reference to a specific section of the Code shall include
such section, any valid regulation promulgated thereunder, and any comparable
provision of any future legislation amending, supplementing or superseding such
section.

“Commercial Lease Default” means the tenant lease default that occurred in
Spring 2019 in connection with that certain Commercial Lease Agreement, dated as
of September 1, 2015, for the lease of 4440 Garfield St, Denver Co 80216,
between the Parent and Grand Traverse Holdings, LLC.

 

“Confidential Information” means any information concerning the business and
affairs of the Company that is not generally available to the public, including
know-how, trade secrets, customer lists, details of customer or consultant
contracts, pricing policies, operational methods and marketing plans or
strategies, and any information disclosed to the Company by third parties to the
extent that the Company has an obligation of confidentiality in connection
therewith.



 A1 

 

 

“Contract” means any contract, agreement, binding arrangement, commitment or
understanding, bond, note, indenture, mortgage, debt instrument, license (or any
other contract, agreement or binding arrangement concerning Intellectual
Property), franchise, lease or other instrument or obligation of any kind,
written or oral (including any amendments or other modifications thereto).

“Disclosure Schedules” means the disclosure schedules to this Agreement dated as
of the date hereof and forming a part of this Agreement, including the Company
Disclosure Schedules and the Buyer Disclosure Schedules.

“Environmental Condition” means any contamination or damage to the environment
caused by or relating to the use, handling, storage, treatment, recycling,
generation, transportation, release, spilling, leaching, pumping, pouring,
emptying, discharging, injection, escaping, disposal, dumping or threatened
release of Hazardous Materials by any Person. With respect to claims by
employees or other third parties, Environmental Condition also includes the
exposure of Persons to amounts of Hazardous Materials.

“Environmental Laws” means all Laws relating to pollution or protection of the
environment, natural resources and health, safety and fire prevention, including
those relating to emissions, discharges, releases or threatened releases of
Hazardous Material into the environment (including ambient air, surface water,
groundwater or land), or otherwise relating to the manufacture, processing,
distribution, use, treatment, storage, disposal, transport or handling of
Hazardous Material.

“Environmental Permits” means all permits, approvals, agreements, identification
numbers, licenses and other authorizations required under any applicable
Environmental Law.

“ERISA” means the Employee Retirement Income Security Act of 1974 and any
successor statute thereto, as amended. Reference to a specific section of ERISA
shall include such section, any valid regulation promulgated thereunder, and any
comparable provision of any future legislation amending, supplementing or
superseding such section.

“Exchange Act” means the Securities Exchange Act of 1934, as amended.

“Fraud” means common law fraud, including the element of scienter, or an
intentional misrepresentation with respect to the representations and warranties
contained in this Agreement or an Ancillary Agreement. For avoidance of doubt,
“Fraud” shall not include any type of constructive or equitable fraud.

“GAAP” means United States generally accepted accounting principles applied on a
consistent basis.

“Governing Documents” means, with respect to any entity, its certificate of
incorporation, certificate of formation or similar charter document and its
bylaws, operating agreement or similar governing document.



 A2 

 

 

“Governmental Authority” means any federal, state, local, foreign or other
governmental, quasi-governmental or administrative body, instrumentality,
department or agency or any court, tribunal, administrative hearing body,
arbitration panel, commission, or other similar dispute-resolving panel or body.
The term “Governmental Authority” includes any Person acting on behalf of a
Governmental Authority.

“Hazardous Material” means (a) all substances, materials, chemicals, compounds,
pollutants or wastes regulated by, under or pursuant to any Environmental Laws,
including the Resource Conservation and Recovery Act, 42 U.S.C. §§ 6901 et seq.,
the Comprehensive Environmental Response, Compensation, and Liability Act of
1980, 42 U.S.C. §§ 9601 et seq., the Clean Water Act, 33 U.S.C. §§1251 et seq.,
the Clean Air Act, 42 U.S.C. §§ 7401 et seq., the Toxic Substances Control Act,
15 U.S.C. §§ 2601 et seq., the Emergency Planning and Community Right-to-Know
Act of 1986, Title III of Public Law 99-499, the Safe Drinking Water Act, and
any and all foreign (whether national, provincial or local), state or local
counterparts thereto or other similar foreign (whether national, provincial or
local), state or local laws and orders, including any and all rules and
regulations promulgated thereunder, or any common law theory based on nuisance,
negligence, product liability, trespass, ultrahazardous activity or strict
liability; and (b) asbestos, petroleum, any fraction or product of crude oil or
petroleum, radioactive materials and polychlorinated biphenyls.

“Indebtedness” means, without duplication, (a) the outstanding principal of, and
accrued and unpaid interest on, all bank or other third party indebtedness for
borrowed money of the a Person, including indebtedness under any bank credit
agreement and any other related agreements and all obligations evidenced by
notes, debentures, bonds or other similar instruments for the payment of which
such Person is responsible or liable, (b) all obligations of a Person for the
reimbursement of any obligor on any line or letter of credit banker’s
acceptance, guarantee or similar credit transaction, in each case, that has been
drawn or claimed against, (c) all obligations of a Person issued or assumed for
deferred purchase price payments (other than trade payables in the Ordinary
Course of Business), (d) all obligations of a Person under leases required to be
capitalized in accordance with GAAP, (e) all interest rate and currency swaps,
caps, collars and similar agreements or hedging devices under which payments are
obligated to be made by a Person, whether periodically or upon the happening of
a contingency, (f) all obligations of a Person secured by a Lien (other than a
Permitted Lien ) on any asset of such Person or any Affiliate, whether or not
such obligation is assumed by such Person, (g) any premiums, prepayment fees or
other penalties, fees, costs or expenses associated with payment of any
Indebtedness and (h) all obligation described in clauses (a) through (g) above
of any other Person which is directly or indirectly guaranteed by such Person or
which such Person has agreed (contingently or otherwise) to purchase or
otherwise acquire or in respect of which it has otherwise assured a creditor
against loss; provided, however, notwithstanding the foregoing, Indebtedness
shall not include any item included in the calculation of (i) Net Working
Capital and (ii) Transaction Expenses.

“Independent Expert” means a Person independent with respect to the Parties
(i.e., no prior material business relationship with any party for the prior two
(2) years) or otherwise does not promptly accept its engagement, another
mutually acceptable independent (i.e., no prior material business relationship
with any party for the prior two (2) years) accounting firm recognized
nationally (which appointment will be made no later than ten (10) days after the
Dispute Resolution Notice Date); provided, that if the Independent Expert does
not accept its appointment or if Buyer and the Sellers’ Representative cannot
agree on the Independent Expert, in either case within twenty (20) days after
the Dispute Resolution Notice Date, either Buyer or the



 2 

 

f

Sellers’ Representative may require, by written notice to the other, that the
Independent Expert be selected by the Wilmington Regional Offi ce of the
American Arbitration Association in accordance with the procedures of the
American Arbitration Association. The Parties agree that the Independent Expert
will be deemed to be independent even though a party or its Affiliates may, in
the future, designate the Independent Expert to resolve disputes of the types
described in Section 1.5.

“Intellectual Property” means rights in all of the following as they exist in
any jurisdiction throughout the world: (a) Patents; (b) Trademarks; (c)
Copyrights; (d) Trade Secrets; (e) all domain name and domain name
registrations, web sites and web pages and related rights, registrations, items
and documentation related thereto; (f) Software; and (g) rights of publicity and
privacy, and moral rights.

“IRS” means the U.S. Internal Revenue Service or any successor entity.

“Knowledge” means: (i) with respect to the Seller Parties, the actual present
knowledge of a particular matter by any Seller or any executive officer or
director of the Company, and the knowledge that any such Person would reasonably
be expected to have if diligently performing their duties on behalf of the
Company; (ii) with respect to any Seller shall mean the actual present knowledge
of a particular matter by such Seller; and (iii) with respect to Buyer Parties,
the actual present knowledge of a particular matter by any of the directors or
executive officers of Parent, without independent inquiry.

“Law” means any federal, state, local, municipal, foreign or other law, statute,
legislation, principle of common law, ordinance, code, edict, decree,
proclamation, treaty, convention, rule, regulation, directive, requirement,
writ, injunction, settlement, Permit or Order that is or has been issued,
enacted, adopted, passed, approved, promulgated, made, implemented or otherwise
put into effect by or under the authority of any Governmental Authority.

“Legacy Business” means the real estate sales and property management business
described in Item 1. Description of Business contained in the Parent’s annual
report on Form 10-K for fiscal year ended December 31, 2018, as filed with the
SEC, and all related sales training materials, copyrights, trademarks, and trade
names currently in use in connection with the Legacy Business. For the avoidance
of doubt, Legacy Business shall not include (i) the commercial real estate for
cannabis or hemp business or (ii) or any real or Personal Property owned by the
company.

“LEP Deed of Trust” means that certain Deed of Trust, Mortgage, Security
Agreement, Assignment of Production and Financing Statement, dated as of March
1, 2019 granted by the Company to Glynn D. Nance, Jr for the benefit of Lubbock
Energy Partners LLC.

“LEP Note” means that certain Limited Recourse Promissory Note, dated as of
March 1, 2019, made by the Company for the benefit of Lubbock Energy Partners
LLC.

“Liabilities” means any and all debts, liabilities and obligations of any nature
whatsoever, whether accrued or fixed, absolute or contingent, mature or
unmatured or determined or determinable, including those arising under any Law,
Action, Order or Contract.



 3 

 

 

 

“Lien” means any interest (including any security interest), pledge, mortgage,
lien, encumbrance, charge, claim or other right of third parties, including any
spousal interests (community or otherwise), whether created by law or in equity,
including any such restriction on the use, voting, transfer, receipt of income
or other exercise of any attributes of ownership.

“Material Adverse Effect” means, with respect to any Party, any event, fact,
condition, change, circumstance, occurrence or effect, which, either
individually or in the aggregate with all other events, facts, conditions,
changes, circumstances, occurrences or effects, (a) has had, or would reasonably
be expected to have, a material adverse effect on the business, properties,
assets, liabilities, condition (financial or otherwise), operations or results
of operations of such Party or (b) does or would reasonably be expected to
materially impair or delay the ability of such Party to perform their respective
obligations under this Agreement and the Ancillary Documents or to consummate
the transactions contemplated hereby and thereby; provided, however, that with
respect to the Company or Parent, a Material Adverse Effect will not include any
adverse effect or change resulting from any change, circumstance or effect
relating to (A) the economy in general, (B) securities markets, regulatory or
political conditions in the United States (including terrorism or the escalation
of any war, whether declared or undeclared or other hostilities), (C) changes in
applicable Laws or GAAP or the application or AZinterpretation thereof, (D) the
industries in which the Company or Parent primarily operate and not specifically
relating to the Company or Parent, (E) a natural disaster or the worsening
thereof, and (F) the public announcement, pendency or completion of the
transactions contemplated hereby (provided, that in the cases of clauses (A)
through (E), the Company or Parent is not disproportionately affected by such
event as compared to other similar companies and businesses in similar
industries and geographic regions as the Company or Parent).

“Order” means any order, writ, rule, judgment, injunction, decree, stipulation,
determination or award that is or has been made, entered, rendered or otherwise
put into effect by, with or under the authority of any Governmental Authority.

“OFAC” means the Office of Foreign Assets Control of the U.S. Treasury
Department.

“Ordinary Course of Business” means, with respect to a Person, an action taken
by such Person if (a) such action is recurring in nature, is consistent with the
past practices of the Person and is taken in the ordinary course of the normal
day-to-day operations of the Person; (b) such action is not required to be
authorized by the equity holders of such Person, the board of directors (or
equivalent) of such Person or any committee of the board of directors (or
equivalent) of such Person and does not require any other special authorization
of any nature; and (c) such action is taken in accordance with sound and prudent
business practice. Unless the context or language herein requires otherwise,
each reference to Ordinary Course of Business will be deemed to be a reference
to Ordinary Course of Business of the Company.

“Parent Common Stock” means the common stock of the Parent, no par value.

“Parent Series A Convertible Preferred” means that certain convertible preferred
stock to be issued by the Parent in exchange for the Purchased Shares having the
rights, interests, and obligations set forth in the Form of Series A Convertible
Preferred Certificate of Designations attached hereto as Exhibit B.



 4 

 

 

“Patents” means all patents, patent applications and the inventions, designs and
improvements described and claimed therein, patentable inventions, and other
patent rights (including any divisionals, continuations, continuations-in-part,
substitutions, or reissues thereof, whether or not patents are issued on any
such applications and whether or not any such applications are amended,
modified, withdrawn, or refiled).

“Permit” means any federal, state, local, foreign or other third-party permit,
grant, easement, consent, approval, authorization, exemption, license,
franchise, concession, ratification, permission, clearance, confirmation,
endorsement, waiver, certification, designation, rating, registration or
qualification that is or has been issued, granted, given or otherwise made
available by or under the authority of any Governmental Authority or other
Person.

“Permitted Exceptions” means bankruptcy, insolvency, reorganization, moratorium
or other similar laws affecting the enforcement of creditors’ rights generally
and general principles of equity (regardless of whether enforceability is
considered in a proceeding at law or in equity).

“Permitted Liens” means any (a) statutory Liens of landlords, carriers,
warehousemen, mechanics and materialmen and other similar Liens imposed by Law
in the Ordinary Course of Business for sums not yet due and payable; (b) Liens
for current taxes not yet due and payable or Taxes being contested in good faith
by any appropriate proceeding for which adequate reserves have been established;
(c) deposits or pledges made in connection with, or to secure payment of,
workers’ compensation, unemployment insurance or similar programs mandated by
applicable Law; (d) Liens with respect to any Indebtedness, only to the extent
such liens described in this clause (d) are released in connection with and
prior to the Closing; and (e) licenses entered into in the Ordinary Course of
Business.

“Person” shall include any individual, trust, firm, corporation, limited
liability company, partnership, Governmental Authority or other entity or
association, whether acting in an individual, fiduciary or any other capacity.

“Personal Property” means all of the machinery, equipment, tools, vehicles,
furniture, leasehold improvements, office equipment, plant, spare parts, and
other tangible personal property which are owned, used or leased by the Company
and used or useful, or intended for use, in the conduct or operations of the
Company’s business.

“Representative” means, as to any Person, such Person’s Affiliates and its and
their managers, directors, officers, employees, agents and advisors (including
financial advisors, counsel and accountants).

“SEC” means the United States Securities and Exchange Commission.

“Securities Act” means the Securities Act of 1933, as amended.

“Software” means all computer software, including all source code, object code,
and documentation related thereto and all software modules, assemblers, applets,
compilers, flow charts or diagrams, tools and databases.

“SOHL” means Satellite Overseas (Holdings) Limited.



 5 

 

 

“SOHL Note” means that certain Senior Secured Promissory Note, dated as of March
31, 2017, made by the Company for the benefit of SOHL, as amended.

“SOHL Deed of Trust” means that certain Deed of Trust, Fixture Filing,
Assignment of As-Extracted Collateral, Security Agreement, and Financing
Statement, dated as of April 3, 2017 granted by the Company to Kareem Hajjar for
the benefit of SOHL.

“Subsidiary” means, with respect to any Person, any corporation, partnership,
association or other business entity of which (i) if a corporation, a majority
of the total voting power of shares of stock entitled (without regard to the
occurrence of any contingency) to vote in the election of directors, managers or
trustees thereof is at the time owned or controlled, directly or indirectly, by
that Person or one or more of the other Subsidiaries of that Person or a
combination thereof, or (ii) if a partnership, association or other business
entity, a majority of the partnership or other similar ownership interests
thereof is at the time owned or controlled, directly or indirectly, by any
Person or one or more Subsidiaries of that Person or a combination thereof. For
purposes hereof, a Person or Persons will be deemed to have a majority ownership
interest in a partnership, association or other business entity if such Person
or Persons will be allocated a majority of partnership, association or other
business entity gains or losses or will be or control the managing director,
managing member, general partner or other managing Person of such partnership,
association or other business entity.

“Tax” means any federal, state, local or foreign income, gross receipts,
license, payroll, parking, employment, excise, severance, stamp, occupation,
premium, windfall profits, environmental, natural resources, customs duties,
capital stock, franchise, profits, withholding, social security (or similar),
payroll, unemployment, disability, real property, personal property, sales, use,
transfer, registration, value added, alternative or add-on minimum, estimated
tax, or other tax of any kind whatsoever, including any interest, penalty, or
addition thereto, whether disputed or not, including such item for which
Liability arises from the application of Treasury Regulation 1.1502-6, as a
transferee or successor-in-interest, by contract or otherwise, and any Liability
assumed or arising as a result of being, having been, or ceasing to be a member
of any Affiliated Group (as defined in Section 1504(a) of the Code) (or being
included or required to be included in any Tax Return relating thereto) or as a
result of any Tax indemnity, Tax sharing, Tax allocation or similar Contract.

“Tax Return” means any return, report, information return, schedule,
certificate, statement or other document (including any related or supporting
information) filed or required to be filed with a Taxing Authority in connection
with any Tax, or, where none is required to be filed with a Taxing Authority,
the statement or other document issued by a Taxing Authority in connection with
any Tax.

“Taxing Authority” means any Governmental Authority responsible for the
imposition or collection of any Tax.

“Trademarks” means all trademarks, service marks, trade dress, trade names,
brand names, Internet domain names, designs, logos, or corporate/company names
(including, in each case, the goodwill associated therewith), whether registered
or unregistered, and all registrations and applications for registration and
renewal thereof.

“Trade Secrets” means any trade secrets, confidential business information,
concepts, ideas, designs, research or development information, processes,
procedures, techniques, technical information, specifications, operating and
maintenance manuals, engineering drawings, methods, know-how, data, mask works,
discoveries, inventions, modifications, extensions, improvements, and other
proprietary rights (whether or not patentable or subject to copyright,
trademark, or trade secret protection).

 6 

 

 

Other Defined Terms. The following capitalized terms, as used in the Agreement,
have the respective meanings given to them in the Section as set forth below
adjacent to such terms:

Term Section   Term Section AAA 9.16   Indemnitee 8.4(a) AAA Procedures 9.16  
Indemnitor 8.4(a) Agreement Preamble   Interim Period 5.2(a) Bank Account 3.22  
Leased Premises 3.11 Basket 8.5   Leases 3.11 Buyer Preamble   Legacy Purchase
Price 6.1(d) Buyer Parties Disclosure Schedules ARTICLE IV   Loss 9.2 Buyer
Indemnified Parties 8.2   Merger Recitals Closing Date 2.1   Noncompliance
Period 2.5 Closing Press Release 5.6(b)   DM 9.15 Company Preamble   Outside
Date 7.1(b) Company Disclosure Schedules ARTICLE III   Parent Preamble Covered
Parent SEC Disclosure ARTICLE IV   Parent Balance Sheet 4.8 DGCL Recitals  
Parent Contingent Earnout Documents 6.1(e) Dispute 9.16   Parent SEC Documents
4.8 Expenses 8.3   Parent Series A Convertible Preferred Recitals Federal
Securities Laws 5.7   Parent Stockholder Approval 4.11 Financial Statements 3.7
  Party, Parties Preamble Indemnification Cap 8.5   Protected Communications
9.15       Purchase Price 1.2       Purchased Shares 1.1       Related Person
4.23       Resolution Period 9.16       Sample Period 6.1(d)       Section 409A
Plan 3.19(e)       Seller Indemnified Parties 8.3       Seller Parties Preamble
      Sellers’ Representative 9.14       Sellers Preamble       Signing Filing
5.6(b)       Signing Press Release 5.6(b)       Survival Date 8.1       VWAP
6.1(d)       Wiegand 6.1(d)       Wiegand Purchase Price 6.1(d)       Yang Note
6.1(g)                              

 

 



 

 

 